Exhibit 10(ww)

Execution Copy

RETIREMENT PLAN

OF

THE BANK OF NEW YORK COMPANY, INC.

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2006



--------------------------------------------------------------------------------

Table of Contents

 

     Page

PREAMBLE

   1

ARTICLE I. DEFINITIONS

   2

ARTICLE II. MEMBERSHIP

   14

ARTICLE III. TYPES OF SERVICE

   19

ARTICLE IV. RETIREMENT DATES

   25

ARTICLE V. RETIREMENT BENEFITS

   27

ARTICLE VI. PAYMENT OF RETIREMENT BENEFITS

   37

ARTICLE VII. SPOUSE’S DEATH BENEFIT

   51

ARTICLE VIII. CONTRIBUTIONS

   54

ARTICLE IX. VESTING UPON TERMINATION OF EMPLOYMENT

   54

ARTICLE X. ADMINISTRATION OF THE PLAN

   56

ARTICLE XI. MANAGEMENT OF TRUST FUND

   59

ARTICLE XII. TRANSITIONAL PROVISIONS

   60

ARTICLE XIII. AMENDMENT OR TERMINATION OF PLAN

   61

ARTICLE XIV. MISCELLANEOUS

   65

ARTICLE XV. TOP-HEAVY PROVISIONS

   66

TABLE A

   1

APPENDIX I

   I-1

ARTICLE I. HIGHLAND NATIONAL MEMBERS

   I-1

ARTICLE II. UNION STATE MEMBERS

   I-1

ARTICLE III. SCHENECTADY MEMBERS

   I-2

ARTICLE IV. KEY BANKS MEMBERS; COMMUNITY BANK MEMBERS

   I-3

 

(i)



--------------------------------------------------------------------------------

ARTICLE V. NORSTAR MEMBERS

   I-4

ARTICLE VI. IRVING RETIREMENT PLAN MEMBERS

   I-4

ARTICLE VII. NATIONAL COMMUNITY BANK RETIREMENT PLAN MEMBERS

   I-6

ARTICLE VIII. PUTNAM TRUST COMPANY RETIREMENT PLAN MEMBERS

   I-8

ARTICLE IX. CERTAIN LITCO RETIREMENT PLAN MEMBERS

   I-10

APPENDIX II

   II-1

ARTICLE I. SPECIAL RETIREMENT WINDOW

   II-1

ARTICLE II. BENEFIT INCREASE TO PENSIONERS

   II-1

ARTICLE III. 2002 ENHANCED RETIREMENT BENEFIT

   II-3

 

(ii)



--------------------------------------------------------------------------------

RETIREMENT PLAN OF

THE BANK OF NEW YORK COMPANY, INC.

PREAMBLE

The Retirement Plan of The Bank of New York Company, Inc. (the “Plan”) was
established effective January 1, 1972 to provide a means for the eligible
employees of the Company, and each of its Subsidiaries which adopts and
participates in the Plan, to accrue retirement benefits. The Plan is intended to
be defined benefit pension plan and otherwise satisfy the requirements of
Section 401(a) of the Internal Revenue Code of 1986, as amended. Effective
January 1, 1986, the Plan was amended to make it part of a grandfathered
floor-offset arrangement described in Revenue Ruling 76-259 and
Section 9345(a)(3) of the Omnibus Budget Reconciliation Act of 1987,
P.L. 100-203. Accordingly, the Plan operates in conjunction with the Employee
Stock Ownership Plan of The Bank of New York, Inc. (the “ESOP”). Assets
representing the present value of the accrued benefits of certain Members were
transferred to the ESOP in 1986 and 1988. However, the Plan retains liabilities
for these accrued benefits.

The Plan has been amended numerous times thereafter to reflect statutory and
other changes. The Company hereby amends and restates the Plan, effective as of
January 1, 2006 to (i) include all amendments adopted since the last amendment
and restatement effective January 1, 1994, and (ii) to amend the retirement
benefit formula.

This Amendment and Restatement applies generally to employees who have at least
one hour of service on or after January 1, 2006.



--------------------------------------------------------------------------------

ARTICLE I. Definitions.

1.1 “Accrued Benefit” shall mean, as of any date, the annual amount of the
normal retirement benefit payable and nonforfeitable as of a Member’s Normal
Retirement Date determined in accordance with the provisions of Section 5.1. In
the event a Member’s employment terminates prior to the Member’s Normal
Retirement Date, his or her Accrued Benefit shall be determined based on service
and compensation through the date employment terminated. A Member’s Accrued
Benefit shall be determined without regard to the Member’s ESOP Account balances
for purposes of determining whether the Plan complies with Section 411(b)(1) of
the Code or complies with the requirement to provide definitely determinable
benefits.

1.2 “Actuarial Equivalent” shall mean a benefit of equivalent value to the
normal form of benefit, determined, unless otherwise specified in the text,
using the actuarial factors specified in Table A. Table A is incorporated as
part of this Plan.

1.3 “Affiliate” means (a) any corporation or unincorporated business controlled
by, or under common control with, an Employer within the meaning of
Section 414(b) and (c) of the Code; (b) any organization which is a member of an
affiliated service group which an Employer is a member within the meaning of
Section 414(m) of the Code; and (c) any entity required to be aggregated with
the Employer pursuant to Section 414(o) of the Code; provided, however, that,
for purposes of the limitations contained in Article VI, “Affiliate” status
shall be determined in accordance with Section 415(h) of the Code. A corporation
or unincorporated business shall not be deemed an

 

-2-



--------------------------------------------------------------------------------

Affiliate for any purpose under the Plan with respect to any period before it
became an Affiliate.

1.4 “Average Final Compensation” shall mean the arithmetical average of the
Member’s annual Compensation for the highest five consecutive years of Credited
Service (determined without regard to breaks in service) of the last ten years
of his Credited Service, immediately preceding the date of his retirement or
earlier termination of service; provided, however, that if a Member shall have
been employed more than five but less than ten years, such average shall be
based upon the highest five consecutive years of Credited Service of such
shorter period, and provided further, that if a Member shall have been employed
for five years or less, such average shall be based upon all the years of
Credited Service for such period. Notwithstanding any provision of the Plan to
the contrary, Average Final Compensation for Members who remain employed with
the Company on or after January 1, 2006 shall be determined as of December 31,
2005.

1.5 “Board of Directors of the Company” shall mean (a) the Board of Directors of
the Company or the Executive Committee of the Board of Directors of the Company,
and (b) other than with respect to the termination of the Plan or amendments of
the Plan which would (i) significantly reduce or increase benefits under the
Plan or (ii) have a material financial impact on the Plan, the Pension Committee
of the Board of Directors of the Company.

1.6 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

-3-



--------------------------------------------------------------------------------

1.7 “Committee” shall mean the Retirement Plan Committee constituted to
administer the Plan as provided in Section 10.1.

1.8 “Company” shall mean The Bank of New York Company, Inc. or any successor
thereto.

1.9 “Compensation” shall mean the regular fixed basic salary received from the
Company, a Subsidiary or Affiliate by an Employee during a year, including the
amount, if any, by which the regular fixed basic salary is reduced under the
terms of The Bank of New York Company, Inc. Benefits Plus Plan or the Employees’
Incentive Savings Plan of The Bank of New York, Inc., or effective
January 1, 2001, any qualified transportation fringe benefit plan described in
Section 132(f) of the Code, but exclusive of profit-sharing distributions and
other special payments. There shall also be included in determining the
“Compensation” of Employees of BNY Mortgage Company, Inc. the commissions earned
by those Employees who are paid only on a commission basis. Except as provided
in the succeeding paragraph, in no event shall Compensation for purposes of the
Plan for any Plan Year beginning after December 31, 1993 and before January 1,
2002, exceed $150,000, as adjusted to reflect increases in the cost of living
pursuant to Section 401(a)(17) of the Code.

Effective as of the first day of the first Plan Year beginning after
December 31, 2001, with respect to Members who complete at least one Hour of
Service on or after January 1, 2002, the Compensation of each Member taken into
account in determining benefit accruals in any Plan Year, shall not exceed
$200,000. The $200,000 limit on Compensation shall be adjusted for
cost-of-living increases in accordance with Section

 

-4-



--------------------------------------------------------------------------------

401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to Compensation for the determination period that begins
with or within such calendar year. For purposes of determining benefit accruals
in a Plan Year beginning after December 31, 2001, the Compensation limit for any
prior determination period shall be $200,000.

In determining a Member’s Compensation, an increase in the rate of the Member’s
pay that goes into effect on or prior to the 15th day of a month shall be deemed
to be in effect for the entire month, and an increase that goes into effect
after the 15th day of a month shall not be deemed effective until the first day
of the following month.

1.10 “Contributing Company” shall mean (i) the Company; (ii) each Subsidiary and
division, operating unit, department or group of employees of a Subsidiary which
was included in the Plan as of December 31, 1995; and (iii) thereafter, each new
Subsidiary or Affiliate and division, operating unit, department or group of
employees of a Subsidiary or Affiliate, whose participation in the Plan has been
approved by the Head of Human Resources of The Bank of New York.

1.11 “Early Retirement Date” means any date after a Member’s 55th birthday and
prior to Normal Retirement Age, selected by such Member in accordance with
Section 4.3.

1.12 “Effective Date” of the Plan shall mean January 1, 1972. The Effective Date
of this Amendment and Restatement is January 1, 2006 or such later date
specified herein.

 

-5-



--------------------------------------------------------------------------------

1.13 “Employee” means any person who is employed by and receives Compensation
from the Company or any Affiliate. Additionally, any individual who performs
services for the Company or any Affiliate under an agreement or arrangement
(which may be written, or oral, and/or evidenced by the payroll practices of the
Company or any Affiliate) with the individual or with any other organization
that provides the services of the individual to the Company or any Affiliate,
pursuant to which the individual is treated as an independent contractor or is
otherwise treated as an employee of an entity other than the Company or any
Affiliate, shall not be an Employee irrespective of whether he/she is treated as
an employee of the Company or any Affiliate under common-law employment
principles, by any court or regulatory agency, or pursuant to the provisions of
Sections 414(m), 414(n) or 414(o) of the Code.

1.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.15 “ESOP” means the Employee Stock Ownership Plan of The Bank of New York
Company, Inc., as constituted from time to time.

1.16 A “Full-Time Employee” means an Employee who is on the payroll of the
Company or Affiliate, is assigned the identifying code for a full-time employee,
and is hired on the basis that he will be scheduled to work on a full-time basis
for at least twelve (12) months.

1.17 “Hour of Service” means:

(i) Each hour for which an Employee is paid or entitled to payment for the
performance of duties.

 

-6-



--------------------------------------------------------------------------------

(ii) Each hour for which an Employee is directly or indirectly paid or is
entitled to be paid by an Employer during a period in which no duties are
performed (for example, due to vacation, holidays, illness, disability, layoff,
jury duty, temporary military duty, or leave of absence) is an Hour of Service.
However, except that in considering whether a break in service has occurred, no
more than 501 Hours of Service shall be credited for any single continuous
period during which the Employee performs no duties. Further, no Hours of
Service shall be credited on account of payments made solely under a plan
maintained to comply with worker’s compensation, unemployment compensation, or
disability insurance laws, or to reimburse Employees for medical expenses.

(iii) Each hour for which back pay (ignoring any mitigation of damages) is
either awarded or agreed to by an Employer is an Hour of Service. However, no
more than 501 Hours of Service shall be credited for any single continuous
period during which the Employee would not have performed any duties.

(iv) Hours of Service shall be credited in any one period only under one of (i),
(ii) and (iii), and an Employee may not get double credit for the same period.

In all respects, an Employee’s Hours of Service shall be counted as required by
Section 2530.200b-2 of the Department of Labor’s regulations under Title I of
ERISA.

 

-7-



--------------------------------------------------------------------------------

1.18 “Indexation Factor” shall mean the quotient obtained by dividing the
Member’s Average Final Compensation at the time of retirement or other
termination of service by the Member’s Average Final Compensation as of
December 31, 2005. For terminations during 2006, this factor shall not exceed (1
+ 0.01 * Q/12), where “Q” equals the number of whole months of Continuous
Service performed by the Member during 2006. For terminations during 2007 or
later years, this factor shall not exceed (1.01)^Q, where “Q” equals the number
of years and months of Continuous Service performed after December 31, 2005
until retirement or other termination of service.

For this purpose, a Member shall be given credit for an entire month of
Continuous Service for any month in which he works until at least the 16th day
of the month.

1.19 “Member” shall mean any Employee who becomes a Member in the Plan as
provided in Section 2.1.

1.20 “Normal Retirement Age” shall mean a Member’s 60th birthday.

1.21 A “Part-Time Employee” means any Employee who is not a Full-Time Employee.

1.22 “Plan” shall mean the Retirement Plan of The Bank of New York Company, Inc.
as described herein or as from time to time hereafter amended.

1.23 “Plan Year” means the twelve month period beginning on January 1 and ending
on December 31 and shall also be the limitation year for purposes of Section 415
of the Code.

 

-8-



--------------------------------------------------------------------------------

1.24 “Predecessor” means any company which, directly or indirectly, was acquired
at any time by the Company or a Subsidiary by merger, acquisition of assets or
otherwise.

1.25 “Primary Social Security Benefit” shall mean the amount estimated by the
Committee in accordance with (a) below of the monthly old age Primary Social
Security Benefit under the Social Security Act in effect at the Member’s
retirement date or other termination of employment date which would be payable
to the Member on his normal retirement date appropriately adjusted in accordance
with (b) below. For purposes of determining a Member’s benefit under
Section 5.1(a), the Primary Social Security Benefit for Members who remain
employed with the Company on or after January 1, 2006 shall be determined
assuming such Member terminated employment or retired on December 31, 2005. For
purposes of determining the amount of a Member’s benefit payments under the
Social Security level income option (Option 3 under Section 6.3(a) of the Plan),
the Primary Social Security Benefit shall be determined as of the Member’s
retirement or other termination of employment.

(a) The Primary Social Security Benefit estimated by the Committee shall be
determined by referring to tables prepared by the Plan’s actuary on the
following basis:

(i) In the case of a Member who has attained his Early or Normal Retirement Date
as of the date of termination of employment, for purposes of determining the
wages used in the calculation of the Primary Social Security Benefit, the Member
shall be deemed to receive no income

 

-9-



--------------------------------------------------------------------------------

after the date of retirement which would be treated as wages for the purposes of
the Social Security Act, and before the date of his retirement, compensation
shall be imputed in accordance with (iii) below, provided that for the calendar
year immediately preceding his retirement his imputed compensation should equal
his actual Compensation.

The table shall specify the Primary Social Security Benefit applicable to a
Member, with adjustment to reflect the Member’s Social Security Retirement Age,
based on his last calendar year’s Compensation.

(ii) In the case of a Member who terminates employment with a vested benefit
before eligibility for retirement, for purposes of determining the wages used in
the calculation of the Primary Social Security Benefit, the Member shall be
deemed to receive each year after the date of termination until his 55th
birthday (or his 55th birthday for purposes of determining the Member’s benefit
under Section 5.1(a)) as wages for the purpose of the Social Security Act an
amount equal to his annual earnings at the date of last employment, and before
his date of termination of employment, the Member shall be deemed to have
received compensation imputed in accordance with (iii) below, provided that for
the year immediately preceding his termination of employment his imputed
compensation shall equal his actual Compensation.

 

-10-



--------------------------------------------------------------------------------

The table shall specify the Primary Social Security Benefit applicable at Social
Security Retirement Age according to the Member’s year of birth and last
calendar year’s Compensation.

(iii) The Member’s imputed earnings for each year prior to the date of
calculation shall be equal to the next succeeding year’s imputed earnings
multiplied by the ratio of the “Average National Earnings” published by the
Social Security Administration for such year divided by the “Average National
Earnings” for the succeeding year. If no “Average National Earnings” has yet
been published by the Social Security Administration for a year, it shall be
taken to be the last such published figure increased (or decreased) at the same
annual rate as was revealed by the last two such published figures.

(b) For the purposes of determining the amount of Primary Social Security
Benefit to be used in the calculation of the retirement allowance set forth in
Article V hereof:

(i) in the event a Member retires on and after his 62nd birthday the estimated
Primary Social Security Benefit calculated in (a) above shall be reduced by 5/9%
for each month that his actual retirement precedes his 65th birthday, and

(ii) the Primary Social Security Benefit of a Member who retires prior to age 62
or terminates his service with a vested right shall be adjusted to 80% of the
estimated Primary Social Security Benefit

 

-11-



--------------------------------------------------------------------------------

calculated in (a) above for a Member whose Social Security Retirement Age is 65.

(c) Where the Member at his death leaves a spouse eligible for a Spouse’s Death
Benefit under Article VII, the Primary Social Security Benefit shall be
determined as above assuming the Member had retired on the date of his death.

(d) The Primary Social Security Benefit of a Member who retires on or after
age 62 shall be equal to the lesser of (i) his Primary Social Security Benefit
calculated in accordance with (a) and (b) above or (ii) the actual benefit which
would have been payable to him at that age, as demonstrated by the Member to the
satisfaction of the Committee.

(e) A Member’s retirement benefits shall not be reduced by reason of any
increase in wage base or benefit levels payable under Title II of the Social
Security Act if such increase takes place after the earlier of the date such
Member receives such benefits or the date he separates from service.

(f) Notwithstanding any provision of this Section 1.25 to the contrary, a
Member’s Primary Social Security Benefit shall be determined based on the
Member’s actual salary history with respect to any year prior to the Member’s
termination of employment for which his salary was estimated, provided that the
Member furnishes satisfactory documentation to the Committee prior to the
commencement of benefit payments.

1.26 “Prior Plan” shall mean any retirement plan qualified under Section 401(a)
of the Code which is merged into this Plan.

 

-12-



--------------------------------------------------------------------------------

1.27 “Profit-Sharing Plan” shall mean the Employees’ Profit-Sharing Plan of The
Bank of New York Company, Inc., as amended from time to time.

1.28 “Resumption of Service Commencement Date” means the date on which an
Employee first performs an Hour of Service following a break in service which is
not counted in determining his Continuous Service pursuant to Section 3.1(a).

1.29 “Service Commencement Date” shall mean:

(i) for Full-Time Employees, the date on which an Employee first completes an
Hour of Service following initial employment by the Company or any Affiliate or
reemployment after having incurred a one-year break in service (as defined in
Section 3.1), and

(ii) for Part-Time Employees, (A) January 1, 2000 for each Employee who was a
Part-Time Employee on January 1, 2000 and who was employed by the Company or an
Affiliate at any time during the 12 month period ending on December 31, 1999 and
(B) for each other Part-Time Employee, the date on which he first performs an
hour of service for the Company or an Affiliate.

Notwithstanding the foregoing, the Service Commencement Date shall be January 1,
1999 for each Employee who (i) was a Part-Time Employee on January 1, 2000,
(ii) was employed by the Company or an Affiliate at any time during the 12-month
period ending on December 31, 1999 and (iii) did not complete 1,000 Hours of
Service during the 12-month period ending on December 31, 2000.

 

-13-



--------------------------------------------------------------------------------

1.30 “Social Security Retirement Age” shall mean age 65 for a Member born prior
to 1938; age 66 for a Member born on or after 1938, but prior to 1955; and
age 67 for a Member born on or after 1955.

1.31 “Subsidiary” shall mean any corporation, whether organized under the
Banking Law of the State of New York or some other statute, in which the Company
owns directly or indirectly stock possessing at least 80% of the voting power of
all classes of stock regularly entitled to vote for the election of directors.

1.32 “Trustee” shall mean The Bank of New York as trustee for the Plan.

1.33 “Trust Fund” shall mean the fund held by the Trustee to which all
contributions to the Plan will be paid and out of which all benefits of the Plan
will be paid. Such fund may be part of a master trust with the fund of any other
retirement plan maintained by the Company.

1.34 “Trust Indenture” shall mean the Trust Indenture between the Company and
the Trustee.

ARTICLE II. Membership.

2.1 (a) Each Employee who was a Member on December 31, 1999 shall continue to be
a Member. Each other Employee who is not excluded under Paragraph 2.1(b) and who
(i) is in the employment of a Contributing Company or (ii) was in the service of
a Contributing Company and was transferred to a Subsidiary shall, except as
provided in paragraph (b) of this Section, become a Member as of the latest of
the date he attains age 21 and satisfies all of the applicable requirements
which

 

-14-



--------------------------------------------------------------------------------

follow: (A) he completes one year of Continuous Service if he is a Full-Time
Employee or (B) he completes 1,000 Hours of Service in the 12-month period
starting on his Service Commencement Date or any anniversary thereof if he is a
Part-Time Employee, or (C) he becomes eligible to become a Member by becoming
employed by a Contributing Company.

Notwithstanding the above, a Member whose employment is transferred to a
Subsidiary or Affiliate or a division, unit, department or group of employees of
a Subsidiary or Affiliate which is not a Contributing Company shall, except to
the extent determined by the Head of Human Resources of The Bank of New York on
a uniform and nondiscriminatory basis for similarly situated employees, cease to
be a Member as of the date of such transfer, but shall continue to earn
Continuous Service under the Plan.

(b) Notwithstanding paragraph (a) of this Section, an Employee shall not be
eligible to become a Member if he (i) is included in a unit of employees covered
by a collective bargaining agreement for which retirement benefits were the
subject of good faith bargaining between employee representatives and a
Contributing Company, (ii) is hired by a real estate agent to perform
maintenance and operational services on any Contributing Company’s premises,
(iii) is employed by and principally assigned to an office of a Contributing
Company located outside the United States, or (iv) is employed by a Subsidiary,
or Affiliate, or division, unit, department or group of employees of a
Subsidiary or Affiliate which is not a Contributing Company (or another unit,
department or group of Employees which does not participate in this Plan), and
the Head of Human

 

-15-



--------------------------------------------------------------------------------

Resources of The Bank of New York has determined on a uniform and
nondiscriminatory basis for similarly situated employees that he is an excluded
Employee.

(c) Part-Time Employees and Full-Time Employees shall be subject to different
rules with respect to eligibility or re-eligibility for membership in the Plan,
but once an Employee becomes a Member the Plan shall not differentiate between
Part-Time Employees and Full-Time Employees.

(d) A Part-Time Employee who becomes a Member pursuant to Section 2.1(a) shall
be credited with one year of Continuous Service for the 12 month period
following his Service Commencement Date or Resumption of Service Commencement
Date, or any monthly anniversary thereof, in which he completes 1,000 Hours of
Service. Thereafter, his Continuous Service shall be computed in accordance with
the elapsed time method in Section 3.1 as if his Service Commencement Date was
the day following the end of the 12-month period in which he first completes
1,000 Hours of Service. Notwithstanding the foregoing, the Continuous Service of
a Part-Time Employee who becomes a Member pursuant to Section 2.1(a) and who was
an Employee on January 1, 2000 shall be computed in accordance with the elapsed
time method in Section 3.1 as if his Service Commencement Date was the date he
first performed an Hour of Service for the Company or a Subsidiary.

2.2 A Member who enters the military service of the United States or with the
approval of the Committee is temporarily absent for any other cause, and who,
without intervening employment, returns to the employment of a Contributing
Company immediately after the period of absence approved by the Committee or
within three

 

-16-



--------------------------------------------------------------------------------

months after discharge from such military service, as the case may be, shall be
credited with Continuous Service for the period of such military service or
absence. If the base period used in calculating a Member’s Average Final
Compensation for purposes of determining the Member’s benefit under
Section 5.1(a), or the period during which the Member is entitled to a benefit
based on his Compensation under Section 5.1(b), includes one or more periods of
such military service or absence, such Member shall be deemed to have received
throughout each period of military service or absence (i) the Compensation he
would have received during such period if he had not been in military service,
or (ii) if the Compensation he would have received during such period is not
reasonably certain, the greater of (A) the Participant’s average Compensation
during the 12-month period immediately prior to such period of military service
or absence (or if shorter, the period of employment immediately preceding such
military service or absence) or (B) the Compensation he was receiving
immediately at the start of such military service or absence. Effective
December 12, 1994, this provision shall cover all service required to be
recognized under Section 414(u) of the Code.

2.3 If a Member ceases active service with a Contributing Company on account of
becoming mentally or physically incapacitated, and becomes eligible to receive
benefits under the long-term disability plan, under which he is covered as an
Employee, such Member shall continue to be treated as a Member and shall accrue
Credited Service until age sixty-five or the earlier commencement of retirement
benefits; provided, however, the Compensation and Average Final Compensation of
such Member shall be frozen (except that cost-of-living increases under
Section 1.9 shall be applicable)

 

-17-



--------------------------------------------------------------------------------

and shall be computed on the basis of the Member’s Compensation prior to the
date on which the Member is treated as incapacitated under the Plan. If the
Member is no longer eligible to receive benefits under the applicable long-term
disability plan and does not return to active service with a Contributing
Company, such Member shall be treated as though he had terminated service with a
Contributing Company. The Committee may require any Member who is covered by the
provisions of this subsection to undergo periodic medical examinations to
determine his continued eligibility hereunder. Should any such Member refuse to
undergo any examination, his membership in the Plan shall cease in the same
manner as described immediately above but he shall not be deprived of any
previously accrued benefit.

Membership in the Plan shall cease on the date a Member’s Continuous Service
ceases in accordance with Section 3.1(a). Upon re-entry into employment with a
Contributing Company an Employee’s membership in the Plan shall resume on his
Resumption of Service Commencement Date, provided that (i) he is not ineligible
pursuant to Section 2.1(b) and (ii) he thereafter completes (A) a one year
period of Continuous Service if he is a Full-Time Employee, or (B) 1,000 Hours
of Service in the 12-month period following his Resumption of Service
Commencement Date or any monthly anniversary thereof if he is a Part-Time
Employee. Notwithstanding the preceding sentence, an Employee’s membership in
the Plan shall resume on his Resumption of Service Commencement Date if (a) he
has completed at least five years of Service or (b) the number of his one year
breaks in service does not equal or exceed the

 

-18-



--------------------------------------------------------------------------------

greater of (i) five or (ii) the aggregate years of Continuous Service prior to
his break in service.

ARTICLE III. Types of Service.

3.1 For purposes of this Plan, a Member’s years of service for eligibility and
vesting shall be determined in accordance with the following:

(a) Continuous Service means an Employee’s period of uninterrupted service with
the Contributing Companies, Predecessor or any Affiliate beginning with the
Employee’s Service Commencement Date with no breaks in service which would
terminate employment. It shall include all periods during which a Member
receives benefits under the Company’s or his employer’s long-term disability
insurance and any waiting period preceding payment of such benefits. Continuous
Service shall not include all years of such service prior to the Member’s
eighteenth birthday. Continuous Service shall not be considered broken by:

(i) a period of service with the Armed Forces of The United States of America if
an Employee, who left active service with a Contributing Company to enter and
did directly enter such Armed Forces, returned to active employment within the
time and under the conditions which entitle him to reemployment rights under the
laws of The United States of America,

(ii) the period covered by an authorized leave of absence, as defined in
Section 2.2,

 

-19-



--------------------------------------------------------------------------------

(iii) transfer directly from the employment of the Company or a Subsidiary to
the employment of the Company or another Subsidiary or Affiliate.

If an Employee or Member whose Continuous Service is broken after January 1,
1985 is subsequently reemployed and he thereafter meets the definition of
Employee, his prior Continuous Service shall be reinstated if he had met the
requirements for a vested benefit under Section 9.1 at the time his prior
Continuous Service was broken, or the number of his one year breaks in service
does not equal or exceed the greater of five or the aggregate years of
Continuous Service prior to his break in service. Service with (a) a corporation
which is a Subsidiary prior to the date such corporation became a Subsidiary or
(b) with a division, operating unit or department of the Company or a Subsidiary
prior to the date such division, operating unit or department became a division,
operating unit or department of the Company or a Subsidiary shall, except to the
extent provided by the Head of Human Resources of The Bank of New York on a
uniform and nondiscriminatory basis for similarly situated employees, be
excluded from Continuous Service. Notwithstanding the foregoing sentence,
(i) the Continuous Service of any former employee of Irving Bank Corporation and
its subsidiaries who is hired by a Contributing Company after November 29, 1988,
shall include service with Irving Bank Corporation and its subsidiaries,
(ii) the Continuous Service of employees of Barclays Bank PLC (“Barclays”) and
Barclays Bank of New York (“BBNY”) who become Employees on the “Closing Date”,
as defined in Section 7.7(a) of the Purchase and Assumption Agreement, dated as
of June 17, 1992, among Barclays, BBNY and The

 

-20-



--------------------------------------------------------------------------------

Bank of New York (without regard to the second sentence of subsection
(iii) thereof), shall include service with Barclays, BBNY or its or their
affiliates (including periods of employment with any other employer which are
taken into account under the Barclays Bank PLC USA Staff Pension Plan) prior to
such Closing Date, (iii) the Continuous Service of Employees of The Bank of New
York NA, National Community Division (“National Community Employees”) shall
include service with National Community Bank of New Jersey and its predecessors
prior to the “Effective Time”, as defined in the Agreement and Plan of Merger,
dated as of January 29, 1993, by and among the Company, B.N.Y. Holdings (New
Jersey) Corporation and National Community Banks, Inc., (iv) the Continuous
Service of Employees of BNY Mortgage Company, Inc. on July 1, 1995 (“BNY
Mortgage Employees”) shall include service with ARCS Mortgage, Inc. prior to
July 1, 1995, (v) the Continuous Service of Employees of Putnam Trust Company
shall include service with The Putnam Trust Company of Greenwich and its
predecessors prior to the “Effective Time” as defined in the Agreement and Plan
of Merger dated as of March 25, 1995 by and between the Company and The Putnam
Trust Company of Greenwich, (vi) the Continuous Service of “Employees” who
accept employment with the “Buyer Parties”, as such terms are defined in the
Purchase and Sale Agreement, dated as of April 21, 1995, by and among
BankAmerica Corporation, the Sellers named on Exhibit A attached thereto, and
The Bank of New York Company, Inc. (the “BankAmerica Agreement”), shall include
service with the “BankAmerica Parties” and their “Affiliates”, as such terms are
defined in the BankAmerica Agreement, (vii) the Continuous Service of
“Transferred Employees”, as such term is defined in the Asset

 

-21-



--------------------------------------------------------------------------------

Purchase Agreement, dated as of May 22, 1995, between Morgan Guaranty Trust
Company of New York and The Bank of New York (the “Morgan Guaranty Agreement”),
shall include service with Morgan Guaranty Trust Company of New York and any
“Affiliate”, as such term is defined in the Morgan Guaranty Agreement, and
(viii) the Continuous Service of “Transferred Employees”, as such term is
defined in the Asset Purchase Agreement between The Bank of New York and
NationsBank Corporation, dated as of May 30, 1995 (the “NationsBank Agreement”),
shall include service with NationsBank Corporation and its affiliates.

Effective January 1, 1976 for purposes of the Plan, a “one-year break in
service” with respect to an Employee shall be deemed to have occurred at the end
of the 12 consecutive month period beginning on the date such Employee severs
his service. If an Employee severs his service but is reemployed prior to
incurring a “one-year break in service”, the period of time between his
severance from employment and his reemployment shall be counted as Continuous
Service for purposes of membership and vesting but not as Credited Service for
purposes of benefit accrual. Effective January 1, 1985 for purposes of
determining whether a “one-year break in service” has occurred for purposes of
membership and vesting (but not for benefit accrual), a Full-Time Employee who
is absent from employment due to a “maternity absence” shall not be deemed to
have severed service until the first anniversary of the first day of such
maternity absence (so that the adjusted “one-year break in service” date shall
be the second anniversary of the first day of such maternity absence). The
period of time between the first and second anniversary of the first day of such
maternity absence shall not be counted as a period of

 

-22-



--------------------------------------------------------------------------------

service or a period of severance. A Part-Time Employee who is absent from
employment due to a “maternity absence” shall be credited with the number of
hours she would normally be scheduled to work, up to a maximum of 501, for the
year before the maternity absence (if such hours are necessary to prevent a
break in service for that year), or for the following year. A “maternity
absence” for purposes of this paragraph means a period during which an Employee
is absent from work for any period by reason of the pregnancy of the Employee,
the birth of a child of the Employee, the placement of a child with the Employee
in connection with the adoption of such child by such Employee, or for the
purposes of caring for such child for a period beginning immediately following
such pregnancy, birth or placement.

(b) Credited Service shall mean a Member’s years and months of Continuous
Service with a Contributing Company, up to a maximum of forty years, and after
becoming a Member; provided, however, (i) if a Member is transferred to
employment with a Subsidiary or Affiliate or a division, operating unit,
department or group of employees of a Subsidiary or Affiliate which is not a
Contributing Company, such Continuous Service will not, except to the extent
provided by the Head of Human Resources of The Bank of New York on a uniform and
nondiscriminatory basis for similarly situated employees, be counted in
determining Credited Service, (ii) if a Member was a member of a Prior Plan or a
qualified plan of a Predecessor which was merged into this Plan prior to
becoming a Member, such period of membership shall also be counted in
determining Credited Service, (iii) if a Member was an employee of Irving Bank

 

-23-



--------------------------------------------------------------------------------

Corporation and its subsidiaries and is hired by a Contributing Company after
November 29, 1988, Continuous Service credited for service with Irving Bank
Corporation and its subsidiaries shall not be counted in determining Credited
Service, and (iv) the Continuous Service, prior to becoming a Member, of a
part-time employee who was an Employee on January 1, 2000 shall also be counted
in determining Credited Service, other than (x) the first year of such
Continuous Service, (y) Continuous Service prior to August 11, 1993 for
employees of National Community Bank of New Jersey and its predecessors who did
not complete 1,000 hours of service in the 12-month period ending December 31,
1993 and (z) Continuous Service prior to November 1, 1995 for employees of
Putnam Trust Company and its predecessors who did not complete 1,000 Hours of
Service in the 12-month period ending December 31, 1995. Notwithstanding the
foregoing sentence, in determining Credited Service there shall be excluded the
Continuous Service which is taken into account pursuant to the sixth sentence of
Section 3.1(a) of (i) employees of Barclays and BBNY, (ii) BNY Mortgage
Employees, (iii) “Employees” who accept employment with the “Buyer Parties”, as
such terms are defined in the BankAmerica Agreement, (iv) “Transferred
Employees”, as such term is defined in the Morgan Guaranty Agreement, and
(v) “Transferred Employees”, as such term is defined in the NationsBank
Agreement.

 

-24-



--------------------------------------------------------------------------------

ARTICLE IV. Retirement Dates.

4.1 Normal Retirement and Deferred Retirement

Any Member in service who has attained or attains Normal Retirement Age on or
after the Effective Date shall be retired under this Plan if such Member makes
written application therefor to the Committee setting forth a date after the
Member’s Normal Retirement Age not less than sixty nor more than ninety days
following the date of the application. The Committee shall retire such Member as
of the close of business on the day requested by the Member.

4.2 Mandatory Retirement

Each Member in service who is employed in a “bona fide executive or high policy
making position” as such terms are defined in the Age Discrimination in
Employment Act Amendments of 1978 for the two years immediately preceding his
retirement and who is entitled to immediate nonforfeitable annual retirement
benefits from the Plan, the Profit-Sharing Plan and the ESOP and any other Plan
required to be counted for this purpose (on a straight life annuity basis)
totaling $44,000 a year, shall be retired under this Plan by the Committee as of
the close of business on the last day of the calendar month during which such
Member attains age sixty-five unless the Pension Committee of the Board of
Directors informs the Committee that it requests the Member not be retired.

4.3 Early Retirement

Any Member in service who has attained or attains age fifty-five on or after the
Effective Date shall be retired under this Plan if such Member makes written
application therefor to the Committee setting forth a date after the Member’s
fifty-fifth birthday not

 

-25-



--------------------------------------------------------------------------------

less than sixty nor more than ninety days following the date of the application.
The Committee shall retire such Member as of the close of business on the day
requested by the Member.

4.4 Effect of Certain Dispositions

In the event of the disposition by the Company or a Subsidiary to an unrelated
purchaser of all or substantially all of the stock or other equity interests in
any corporation, partnership or other entity (the “Former Affiliate”) which is
either a member of the same controlled group of corporations (within the meaning
of Section 414(b) of the Code) as the Company or a trade or business under
common control (within the meaning of Section 414(c) of the Code) with the
Company, a Member employed by such Former Affiliate at the time of such
disposition may retire for purposes of Section 4.1 and 4.3 if (i) the Plan
continues to be maintained by the Company and (ii) the agreement for such
disposition does not provide that (A) the Plan will be maintained by the Former
Affiliate, the unrelated purchaser or any other employer which is a member of
the same controlled group of corporations as the unrelated purchaser or is a
trade or business under common control with the unrelated purchaser or
(B) assets and liabilities of the Plan will be transferred to a defined benefit
plan of the Former Affiliate, the unrelated purchaser or any other employer
which is a member of the same controlled group of corporations as the unrelated
purchaser or is a trade or business under common control with the unrelated
purchaser. Notwithstanding anything contained in the Plan to the contrary, for
purposes of determining the Actuarial Equivalent of an optional form of payment
of the retirement benefit (other than Option 5) of a Member who retires as of
the closing date of the

 

-26-



--------------------------------------------------------------------------------

disposition of the Former Affiliate, the annual interest rate shall be the
lesser of the applicable rate on (A) the original anticipated closing date of
such disposition which was communicated to affected Members or (B) the actual
closing date of such disposition.

ARTICLE V. Retirement Benefits.

5.1 Normal Retirement Benefit

The annual retirement benefit payable to a Member on his attainment of Normal
Retirement Age shall be an amount equal to (a) plus (b), and reduced (when
applicable) by the ESOP offset described in (c)::

(a) Pre-2006 Final Average Pay Benefit: The sum of (i) and (ii) multiplied (when
applicable) by the “Indexation Factor” as provided (iii), in each case as
described below:

(i) 1.5% of Member’s Average Final Compensation multiplied by his years of
Credited Service prior to January 1, 1976; plus

(ii) 1.65% of Member’s Average Final Compensation minus 1.25% of the Member’s
Primary Social Security Benefit, in each case multiplied by his years of
Credited Service after December 31, 1975 and prior to January 1, 2006 (which,
when combined with the years of Credited Service counted under (i) shall not
exceed 40 years); and

(iii) For Members in Continuous Service with a Contributing Company on or after
January 1, 2006, the sum (i) and (ii) shall be multiplied by the Indexation
Factor.

 

-27-



--------------------------------------------------------------------------------

(b) Post-2005 Career Average Pay Benefit: The sum of 1% of the Member’s
Compensation for each year of Credited Service beginning on or after January 1,
2006, provided that the total of the years of Credited Service counted under
Section 5.1(a) and this Section 5.1(b) shall not exceed 40.

(c) ESOP Offset: In the case of a Member who also participates in the ESOP, the
total benefit produced by the sum of (a) and (b) shall be reduced on and after
January 1, 1986 by the Actuarial Equivalent of the vested portion of a Member’s
account under the ESOP. Notwithstanding the foregoing, the reduction provided in
this subsection (c) shall not be made if prior to the payment or commencement of
payment to the Member’s retirement benefits hereunder a transfer is made to the
Plan of the Member’s vested account under the ESOP, and no Member’s accrued
benefit as of December 31, 1985 shall be retroactively reduced by the amendment
that originally implemented the ESOP offset described in this subsection (c).

Notwithstanding any other provision in the Plan, the Accrued Benefit of each
TRA 86 Member will be the greater of:

(i) the Member’s normal retirement benefit as of December 31, 1988, frozen in
accordance with Section 1.401(a)(4)-13 of the Income Tax Regulations, and

(ii) the Member’s normal retirement benefit determined under the first paragraph
of this Section with respect to all of the Member’s years of Credited Service.

 

-28-



--------------------------------------------------------------------------------

For purposes of this paragraph, a “TRA 86 Member” means a Member whose Accrued
Benefit as of a date on or after the first day of the Plan Year beginning on
January 1, 1989, is based on Compensation for a year beginning prior to the Plan
Year beginning on January 1, 1989, that exceeded $200,000.

Unless provided otherwise under the Plan, each OBRA 93 Member’s Accrued Benefit
will be the greater of:

(i) the Member’s normal retirement benefit determined under the first paragraph
of this Section with respect to all of the Member’s years of Credited Service,
or

(ii) the sum of:

(A) the Member’s normal retirement benefit as of December 31, 1993, frozen in
accordance with Section 1.401(a)(4)-13 of the Income Tax Regulations, and

(B) the Member’s normal retirement benefit determined under the first paragraph
of this Section with respect to the Member’s Credited Service credited to the
Member for Plan Years beginning on or after January 1, 1994.

For purposes of this paragraph, an “OBRA 93 Member” means a Member whose Accrued
Benefit as of a date on or after the first day of the Plan Year beginning on
January 1, 1994 is based on Compensation for a year beginning prior to the Plan
Year beginning on January 1, 1994 that exceeded $150,000.

 

-29-



--------------------------------------------------------------------------------

5.2 Deferred Retirement Benefit

A Member who retires at a Mandatory Retirement Date pursuant to Section 4.2 and
any other Member who retires after his Normal Retirement Date pursuant to
Section 4.1 shall receive his Accrued Benefit as of such date. A Member who
retires after Normal Retirement Age may continue to participate in this Plan and
accrue additional benefits until retirement in accordance with, and subject to
the limitations of, Section 5.1. Further, in no event shall the deferred benefit
be less than such Member’s Accrued Benefit would have been had the Member
retired at Normal Retirement Age.

5.3 Early Retirement Benefit

A Member who commences employment with the Company prior to January 1, 2006 and
retires at an Early Retirement Date after completing twenty years of Continuous
Service shall receive his Accrued Benefit reduced by  1/2 of 1% for each month
that commencement of benefits precedes age 57. Each other Member who retires at
an Early Retirement Date shall receive his Accrued Benefit reduced by  1/2 of 1%
for each month that commencement of benefits precedes Normal Retirement Age.

5.4 Benefit Limitations

(a) Notwithstanding the provisions of Sections 5.1, 5.2, 5.3 and 7.1, in
limitation years beginning before January 1, 2001, the annual amount of the
retirement benefit, paid in the form of either a single life annuity or a joint
and survivor annuity under Section 6.2(a), shall not exceed the lesser of
(i) $90,000 (as adjusted to reflect increases in the cost-of-living pursuant to
Section 415(d) of the Code) or (ii) 100% of the average of the Member’s total
compensation during 3 consecutive Plan Years in which

 

-30-



--------------------------------------------------------------------------------

the Member earned the greatest total compensation. If a Member’s retirement
benefit is paid in a form other than a single life annuity or a joint and
survivor annuity under Section 6.2(a), the amount thereof, as adjusted as
provided in the next sentence, shall not exceed the limitations of this
paragraph. The amount of such retirement benefit shall be adjusted to the
actuarial equivalent of a single life annuity based on (i) the actuarial factors
and assumptions described in Table A or (ii) the mortality table and interest
rate referred to in Section 5.7, whichever produces the higher amount.

(b) If the date of commencement of the Member’s retirement benefit is after the
Member’s Social Security Retirement Age, the $90,000 limitation in (a) above (as
adjusted) shall be increased to the equivalent actuarial value thereof beginning
at the Social Security Retirement Age. If the date of commencement of the
Member’s retirement benefit is prior to the Member’s 62nd birthday, the $90,000
limitation in (a) above (as adjusted) shall be reduced to the equivalent
actuarial value thereof beginning at age 62. Such increase or reduction shall be
made using (i) the actuarial factors and assumptions described in Table A or
(ii) the mortality table and interest rate referred to in Section 5.7, whichever
produces the lower amount.

(c) If the Member has less than 10 years of participation in the Plan, the
$90,000 limitation in (a) above shall be reduced by one-tenth for each year of
participation in the Plan (or part thereof) less than 10. If the Member has less
than 10 years of Continuous Service, the compensation limitation in (a) above
shall be reduced by one-tenth for each year of Continuous Service (or part
thereof) less than 10.

 

-31-



--------------------------------------------------------------------------------

(d) All defined benefit plans of the Company and any Subsidiary or Affiliate are
to be treated as one defined benefit plan for purposes of this Section, and no
Member’s annual retirement benefit is reduced by virtue of transfers of assets
to the ESOP.

(e) In the case of a Member whose Accrued Benefit as of December 31, 1982
exceeds the maximum annual retirement benefit permitted under Section 415(b) of
the Code (as amended by the Tax Equity and Fiscal Responsibility Act of 1982 and
effective as of January 1, 1983 with respect to the Plan), the limitation of
Section 415(b) of the Code (regarding Sections 415(b) and (e) of the Code as
applied to the Plan) shall equal the Member’s Accrued Benefit determined as of
such date.

(f) In the case of a Member whose Accrued Benefit as of December 31, 1986
exceeds the maximum annual retirement benefit permitted under Section 415(b) of
the Code, the limitation of Section 415(b) of the Code (regarding
Sections 415(b) and (e) of the Code as applied to the Plan) shall equal the
Member’s Accrued Benefit determined as of such date.

(g) For purposes of this Section 5.4, “Total compensation” shall mean the total
of all amounts paid to a Member by the Company, a Subsidiary or Affiliate (or,
if applicable, a Predecessor) for personal services actually rendered during a
year, computed prior to any reduction for elective deferrals under any qualified
cash or deferred arrangement or cafeteria plan maintained by the Company or a
Subsidiary (or a Predecessor) pursuant to Section 401(k) of the Code or
Section 125 of the Code respectively, and in accordance with Treasury Regulation
Section 1.415-2(d) and Section

 

-32-



--------------------------------------------------------------------------------

415(c)(3) of the Code and, effective January 1, 2001, any qualified
transportation fringe benefit plan described in Section 132(f) of the Code.

Effective for limitation years ending after December 31, 2001:

(h) Benefit increases resulting from the increase in the limitations of
Section 415(b) of the Code will be provided to all current and former Members
(with benefits limited by Section 415(b)) who have an accrued benefit under the
Plan immediately prior to the effective date of this Section (other than an
accrued benefit resulting from a benefit increase solely as a result of the
increases in limitations under Section 415(b)).

In no event will the dollar amount of a Member’s annual retirement benefit
exceed the maximum permissible amount (as defined below). If a Member’s
retirement benefit is paid in a form other than a single life annuity or a joint
and survivor annuity under Section 6.2(a), the amount thereof, as adjusted as
provided in the next sentence, shall not exceed the limitations of this
subsection (h). The amount of such retirement benefit shall be adjusted to the
actuarial equivalent of a single life annuity based on (i) the actuarial factors
and assumptions described in Table A or (ii) the mortality table and interest
rate referred to in Section 5.7, whichever produces the higher amount. For
purposes of this subsection (h), the following terms shall have the meanings set
forth below:

The “defined benefit dollar limitation” is $160,000, as adjusted, effective
January 1 of each year, under Section 415(d) of the Code in such manner as the
Secretary shall prescribe, and payable in the form of a straight life annuity. A
limitation as adjusted

 

-33-



--------------------------------------------------------------------------------

under Section 415(d) will apply to limitation years ending with or within the
calendar year for which the adjustment applies.

The “defined benefit compensation limitation” is 100% of the Member’s average
compensation for the Member’s high 3 years, determined in accordance with
Section 415(b) of the Code and the regulations thereunder.

The “maximum permissible benefit” is the lesser of the defined benefit dollar
limitation or the defined benefit compensation limitation both adjusted where
required, as provided in (A) and, if applicable, in (B) or (C) below.

(A) If the Member has fewer than 10 years of participation in the Plan, the
defined benefit dollar limitation shall be multiplied by a fraction, (1) the
numerator of which is the number of years (or part thereof) of participation in
the Plan and (2) the denominator of which is 10. In the case of a Member who has
fewer than 10 years of Credited Service, the defined benefit compensation
limitation shall be multiplied by a fraction, (x) the numerator of which is the
number of years (or part thereof) of Credited Service and (y) the denominator of
which is 10.

(B) If the benefit of a Member begins prior to age 62, the defined benefit
dollar limitation applicable to the Member at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the Actuarial Equivalent of the defined benefit dollar limitation

 

-34-



--------------------------------------------------------------------------------

applicable to the Member at age 62 (adjusted under (A) above, if required). The
defined benefit dollar limitation applicable at an age prior to age 62 is
determined as the lesser of (1) the Actuarial Equivalent (at such age) of the
defined benefit dollar limitation computed using the interest rate and mortality
table (or other tabular factor) specified in Section 5.7 of the Plan and (2) the
Actuarial Equivalent (at such age) of the defined benefit dollar limitation
computed using a 5-percent interest rate and the applicable mortality table as
specified in Section 5.7 of the Plan. Any decrease in the defined benefit dollar
limitation determined in accordance with this paragraph (B) shall not reflect a
mortality decrement if benefits are not forfeited upon the death of the Member.
If any benefits are forfeited upon death, the full mortality decrement is taken
into account.

(C) If the benefit of a Member begins after the Member attains age 65, the
defined benefit dollar limitation applicable to the Member at the later age is
the annual benefit payable in the form of a straight life annuity beginning at
the later age that is actuarially equivalent to the defined benefit dollar
limitation applicable to the Member at age 65 (adjusted under (A) above, if
required). The Actuarial Equivalent of the defined benefit dollar limitation
applicable at an age after age 65 is determined as (1) the

 

-35-



--------------------------------------------------------------------------------

lesser of the Actuarial Equivalent (at such age) of the defined benefit dollar
limitation computed using the interest rate and mortality table (or other
tabular factor) specified in Section 5.7 of the Plan and (2) the Actuarial
Equivalent (at such age) of the defined benefit dollar limitation computed using
a 5-percent interest rate assumption and the applicable mortality table as
specified in Section 5.7 of the Plan. For these purposes, mortality between age
65 and the age at which benefits commence shall be ignored.

5.5 Offsets and Deductions from Benefits

In no event shall a benefit payable under the Plan duplicate a benefit payable
with respect to the same service pursuant to the provisions of a Prior Plan or a
qualified plan of a Predecessor. The offset for the benefit payable under such
other Plan shall be the Actuarial Equivalent of the Accrued Benefit otherwise
payable under this Plan.

5.6 Prohibition on Reduction in Benefits

In no event shall the Accrued Benefit payable in respect of, a Member who was a
member or participant under a Prior Plan be less than his accrued benefit under
such Prior Plan immediately prior to its merger into this Plan.

5.7 Lump Sum Payment in Full Discharge of Benefits

If the present value of the benefits of a Member who retires or terminates
employment with a right to a vested benefit does not exceed $1,000, or the
present value of the benefits payable to a beneficiary or alternate payee, as
applicable, does not exceed

 

-36-



--------------------------------------------------------------------------------

$1,000 at the time such benefits become payable, such Member, beneficiary or
alternate payee (each a “Payee”) shall be paid such present value in cash in a
lump sum as soon as practicable thereafter in full satisfaction of the Payee’s
benefits under the Plan. Such present value shall be equal to the Actuarial
Equivalent of the Payee’s benefits as determined using (i) the applicable
mortality table prescribed by the Secretary of the Treasury (or a delegate
thereof) pursuant to Section 417(e)(3)(A) of the Code and (ii) the applicable
interest rate, which is the annual interest rate on 30-year Treasury securities
as specified by the Secretary of the Treasury (or a delegate thereof) pursuant
to Section 417(e)(3)(A) of the Code for the prior calendar month preceding the
first day of the month during which the payment is made. (Accordingly, the
“stability period” is one calendar month.) Notwithstanding anything contained
herein to the contrary, in no event shall such present value be less than the
Actuarial Equivalent of the Payee’s Accrued Benefit as of June 30, 1995 under
the terms of the Plan as then in effect.

ARTICLE VI. Payment of Retirement Benefits.

6.1 Normal Form

Except as provided in Section 6.2, a Member’s normal form of retirement benefit
shall be an income payable monthly for life and terminating with the payment
preceding his death.

6.2 Alternate Normal Form

If a Member retires on or after he reaches age 55 and is married on such date,
unless he shall have elected otherwise in writing during the period specified
below, his

 

-37-



--------------------------------------------------------------------------------

benefits shall be paid in the alternate normal form in accordance with the
following provisions:

(a) The alternate normal form shall consist of a joint-and-survivor annuity
which is the Actuarial Equivalent of the normal form of retirement income
provided under Section 6.1, payable in monthly installments during the life of
the Member and thereafter during the life of his spouse (if his spouse shall
then be living) in an amount equal to 50% of the reduced installments payable
during his life.

(b) At least 90 days prior to the commencement of the election period described
in paragraph (c) below, the Committee shall furnish to him in writing, a
nontechnical explanation of the terms and conditions of the alternate normal
form and the effect of his revoking or continuing it, including a statement, in
terms of dollars per annuity payment, of the financial effect of receiving
benefits in the alternate normal form.

(c) On a form prescribed by the Committee, a Member, otherwise eligible to
receive benefits in the alternate normal form, may, with the written consent of
his spouse, elect not to receive benefits in such form in which case benefits
will be paid as provided in Section 6.1 or, if elected and if the Member
qualifies therefor, in an optional form described in Section 6.3. An election
not to receive the alternate normal form must be filed no later than the later
of:

(i) 30 days prior to the date that retirement benefits are to commence; or

 

-38-



--------------------------------------------------------------------------------

(ii) the end of the 90-day period commencing on the date on which the Committee
provides the information described in subsection 6.2(b).

An election not to receive benefits in the alternate normal form may be revoked
by filing a written revocation with the Committee within the election period
described in paragraph (c) above. Notwithstanding any other provisions of this
Plan to the contrary, in the event that a Member dies within 30 days prior to
retirement, his benefits will be paid in accordance with Section 7.1.

(d) Notwithstanding the foregoing (but subject to the last sentence of
subsection (c) above) the Committee may provide the notice described in
subsection (b) above less than 30 days before the date retirement benefits are
to commence (the “annuity starting date”), provided that the following
requirements are met:

(i) the Committee provides information to the Member indicating that the Member
has a right to at least 30 days to consider whether to waive the alternate
normal form and consent to a form of distribution other than the alternate
normal form;

(ii) the Member is permitted to revoke an affirmative distribution election at
least until the annuity starting date or, if later, at any time prior to the
expiration of the 7-day period that begins the day after the explanation of the
alternate normal form is provided to the Member;

 

-39-



--------------------------------------------------------------------------------

(iii) the annuity starting date is after the date that the explanation of the
alternate normal form is provided to the Member; and

(iv) distribution in accordance with the affirmative election does not commence
before the expiration of the 7-day period that begins the day after the
explanation of the alternate normal form is provided to the Member.

(e) The alternate normal form shall not be payable to the surviving spouse of
the Member unless the Member shall have been married to such spouse during the
one-year period ending on the date of the Member’s death.

6.3 Optional Forms

(a) In lieu of the normal form or alternate normal form of retirement benefit, a
Member may elect at any time at least thirty days prior to his retirement under
Sections 4.1, 4.2 and 4.3, provided the Member’s spouse, if any, consents in
writing to such election, to receive an optional form of settlement that is the
Actuarial Equivalent of the normal form of benefit under Section 6.1 (and to any
beneficiary designated to thereunder) in one of the following forms:

Option 1: A reduced benefit payable during his life with the provision that it
shall continue after his death either (i) at the same ratio or (ii) at
two-thirds of the rate payable during his life for the life of his spouse,
should such spouse survive him. If such spouse should predecease the Member,
payment of benefits under this Option shall cease upon the Member’s death. The
Member shall elect the rate at which the surviving spouse shall receive payment.

 

-40-



--------------------------------------------------------------------------------

Option 2: A benefit payable monthly for his life with either (i) 60 or
(ii) 120 payments guaranteed, with payments to continue to a beneficiary
designated by him (or if the beneficiary should predecease the Member, to the
Member’s estate) should the Member die prior to the expiration of the guarantee
period. The Member shall elect which guarantee period shall apply.

Option 3: A Member who retires before he is eligible to apply for benefits under
the Social Security Act may elect to receive any benefit adjusted in such manner
that the total monthly amount received by the Member from the Plan and, when he
becomes eligible therefor, from Social Security, will be approximately the same
both before and after the time when the Member begins to receive such Social
Security benefits. For the purpose of this option, Social Security benefits
shall be taken at the amount of primary benefits which the Member would receive
when first eligible for such benefits. A Member may also elect this Option 3 in
conjunction with Option 1 or Option 2.

Option 4: Prior to November 10, 1981, any Member who remains in service after he
first becomes eligible to retire under Section 4.1 above may, at any time at
least thirty days prior to his retirement or death, elect to receive, in lieu of
the benefit to which he would be entitled at the time of his retirement or at
the time of his death if he were considered to retire at that time, an optional
form of settlement which is the Actuarial Equivalent of the Normal Form of
benefit (under the applicable terms of the Plan in effect for such option)
(computed on the basis of his number of years of Credited Service prior to, and
his Average Final Compensation immediately preceding the date of this election)
under one of the Options of this Section 6.3, such optional benefit to commence

 

-41-



--------------------------------------------------------------------------------

or be payable at his retirement or death, whichever is earlier. In the event of
the death of the Member after effectively making this election, payment will be
made to a beneficiary designated by him as though such Member had retired
immediately prior to the date of his death.

An election under this Option 4 shall be irrevocable and in lieu of any other
election under Section 6.3, and in lieu of the benefit provided in Section 4.1.
If the Member’s designated beneficiary predeceases the Member whether before or
after the Member’s retirement, the election shall remain in effect and the rate
and amount of payments to which the Member is entitled will remain unchanged and
will cease upon his death; provided, however, that the Member may change the
designation of the Option described in this Section 6.3 payable pursuant to his
election under this Option 4 and any designation of beneficiary made by him
pursuant to Section 6.4 at any time at least thirty days prior to his
retirement.

On or after November 10, 1981, a Member may not select Option 4. Any Member in
service as of such date who previously made an irrevocable election under the
preceding paragraph may make a one-time election, at any time at least thirty
days prior to his retirement, to receive his Accrued Benefit under any Option
permitted under Article VI without regard to his previous irrevocable election.
If any Member entitled to make an election under this paragraph fails to do so,
he will receive his Accrued Benefit, determined as of the date of his
irrevocable election, in accordance with such irrevocable election.

 

-42-



--------------------------------------------------------------------------------

Option 5: For Members who commenced employment with a Contributing Company prior
to January 1, 2006, a single lump-sum payment of the Actuarial Equivalent of a
Member’s Accrued Benefit determined using (i) the applicable mortality table
prescribed by the Secretary of the Treasury (or a delegate thereof) pursuant to
Section 417(e)(3)(A) of the Code and (ii) applicable interest rate, which is the
annual interest rate on 30-year Treasury securities as specified by the
Secretary of the Treasury (or a delegate thereof) pursuant to
Section 417(e)(3)(A) of the Code for the prior calendar month preceding the
first day of the month during which the payment is made. (Accordingly, the
“stability period” is one calendar month.) Notwithstanding anything contained
herein to the contrary, in no event shall such lump-sum payment be less than the
equivalent actuarial value of the Member’s Accrued Benefit as of June 30, 1995
under the terms of the Plan as then in effect.

Notwithstanding anything contained herein to the contrary, a Member who was an
Employee at the time of the Member’s retirement and who had an hour of Credited
Service on or after January 1, 2005, may elect at any time at least sixty days
prior to the Member’s retirement under Sections 4.1, 4.2 and 4.3 to receive an
optional form of settlement, of which is the Actuarial Equivalent of the
benefits the Member would receive under the normal form under Section 6.1, in
the form of a reduced benefit payable during the Member’s life with the
provision that it shall continue after the Member’s death either (i) at the same
rate, (ii) at two-thirds of the rate payable during the Member’s life for the
life of the Member’s domestic partner, should such domestic partner survive the
Member, or (iii) at 50% of the rate payable during the life of the Member for
the life

 

-43-



--------------------------------------------------------------------------------

of the Member’s domestic partner, should such domestic partner survive the
Member. If such domestic partner should predecease the Member, payment of the
benefits under this Option shall cease upon the Member’s death. The Member shall
elect the rate at which the domestic partner shall receive payment. For purposes
of this paragraph, “domestic partner” shall have the meaning ascribed to such
term (A) under Chapter 12B.1 of the San Francisco, California Administrative
Code, (B) under other applicable law, or (C) by the Company generally to mean a
person (who is at least 18 years of age) to whom a Member (who is at least 18
years of age) is not legally married (and who is not legally married to someone
else), to whom the Member is not related by blood, with whom the Member shares a
principal residence, and with whom the Member is in a relationship that is
intended to be both permanent and one in which each is the sole domestic partner
of the other, provided such Member signs a confirmation (in a form acceptable to
the Company) affirming his status and, provided, further, that the Member
promptly notifies the Company of any change in such status.

(b) No election under this Section 6.3 shall become effective if the Member, and
in the case of an election under Option 1, the Member’s spouse, shall die prior
to the time the Member commences to receive benefits. However, if a Member dies
within thirty days of the date his retirement benefits commence, any election
made by him under this Section 6.3 prior to his death shall become effective and
irrevocable. Further, if the Member shall die within the 30 days preceding
retirement, the benefit payable to his spouse under the option shall not be less
than the benefit provided under Article V.

 

-44-



--------------------------------------------------------------------------------

(c) The payments to be made under this Plan shall satisfy the requirements of
the Regulations in §1.401(a)(9)–2 with respect to minimum incidental benefits.

(d) Notwithstanding the foregoing, an election of an optional form of benefit as
permitted under the terms of the Plan in effect on December 31, 1983 shall be
effective if it is made prior to January 1, 1984 and is not changed or revoked
subsequent to December 31, 1983.

6.4 Designation of Beneficiary

Where this Plan provides for the designation of a beneficiary, the Member shall
make such designation and shall be entitled to revoke or change such designation
(with the consent of his spouse if he is married) in writing on a form provided
by the Committee filed no later than thirty days prior to retirement or, in the
case of a benefit under Section 9.1, thirty days prior to his Normal Retirement
Date, or at the date his benefits commence, if earlier. No designation may be
made, revoked, or changed after that time except under Option 2.

6.5 Time of Distribution

Distribution of benefits shall commence no later than 60 days after the close of
the Plan Year in which the latest of the following events shall occur:

(a) the Member attains his Normal Retirement Age;

(b) the 10th anniversary of the date on which the Member commenced participation
in the Plan;

(c) the date the Member terminates employment; or

 

-45-



--------------------------------------------------------------------------------

(d) the date specified in a written election by the Member to have benefits
commence at a date later than otherwise required by this Section.

Notwithstanding any other provision of the Plan to the contrary, payment of the
retirement benefit of a Member who (i) is a 5-percent owner (within the meaning
of Section 416(i)(1)(B) of the Code) of the Company or any Affiliate at any time
during the Plan Year ending in the calendar year in which the Member attains age
70 1/2 and (ii) continues as an Employee after the calendar year in which he
attains age 70 1/2 shall commence no later than April 1 of the calendar year
following the calendar year in which he attains age 70 1/2 (the “Required
Beginning Date”); provided, however, that if the Member has not made a timely
election of an optional form of benefit pursuant to Section 6.3, his retirement
benefit shall be paid in the normal form or alternate normal form pursuant to
Sections 6.1 and 6.2. In the event that a Member whose retirement benefit has
commenced in accordance with the preceding sentence retires within 12 months
after the commencement of his benefit or any anniversary of such April 1, his
retirement benefit shall be redetermined as of his actual retirement date. In
the event that such Member is not retired as of any anniversary of the
commencement of his benefit, his retirement benefit shall be redetermined to
take into account any increase therein since his Required Beginning Date.

Payment of the retirement benefit of a Member who (i) continues in employment
after the calendar year in which he attains age 70 1/2 and (ii) was not a
5-percent owner of the Company or any Affiliate at any time during the calendar
year in which the Member attains age 70 1/2 shall commence no later than April 1
of the calendar year following the

 

-46-



--------------------------------------------------------------------------------

calendar year in which the Member’s employment terminates in accordance with the
applicable provisions of Sections 6.1, 6.2 and 6.3; provided, however, that such
Member will be permitted to elect any optional form of benefit under Section 6.3
that would have been available if the Member had terminated employment in the
calendar year in which the Member attained age 70 1/2. In addition, the
retirement benefit of a Member referred to in the preceding sentence shall be
actuarially increased to take into account the period (the “Deferral Period”)
from April 1 of the calendar year following the calendar year in which the
Member attained age 70 1/2 to the date on which benefits payments commence by
(i) adjusting the Member’s retirement benefit on the date payment commences
(without regard to any additional accruals during the Deferral Period) to be
Actuarial Equivalent to the Member’s retirement benefit at the beginning of the
Deferral Period; and (ii) adjusting any additional retirement benefits accrued
during the Deferral Period, after reduction for the increase in the amount of
the Member’s retirement benefit provided in clause (i), so that the amount
thereof on the date payment commences is the Actuarial Equivalent of the benefit
payable at the beginning of the Deferral Period.

The provisions of the preceding two paragraphs apply to Members who attain
age 70 1/2 after December 31, 1999; the provisions of the second paragraph of
this Section as in effect prior to January 1, 2000 shall continue to apply to
Members who attained age 70 1/2 prior to January 1, 2000.

6.6 Effect of Re-Employment

If a Member who is receiving benefits under Section 5.1, 5.3, 9.1 or 9.2 resumes
employment with the Company or any Affiliate, his benefit payments shall be
continued

 

-47-



--------------------------------------------------------------------------------

in the same amount and in the same form. Upon subsequent retirement or
termination of employment, such Member shall be entitled to receive a revised
retirement benefit taking into account the Member’s Credited Service and
Compensation during such resumption of employment. In determining such Member’s
revised benefit under Section 5.1(a) (if applicable), if the Member was a
Full-Time Employee at the time of his retirement or termination of employment
and resumes employment as a Part-Time Employee, his Compensation for each year
of Credited Service (or part thereof) during the period of his resumption of
employment shall be deemed to be equal to the product of (i) the Member’s hourly
wage rate multiplied by the number of hours per calendar month regularly
scheduled to be worked by a similarly situated Full-Time Employee, (ii) a
fraction, the numerator of which is the average of the number of Hours of
Service credited to the Member in each calendar month during each such year of
Credited Service (or part thereof), and the denominator of which is the number
of hours per calendar month regularly scheduled to be worked by a similarly
situated regular Full-Time Employee during each such year of Credited Service
(or part thereof) and (iii) the number of calendar months during each such year
of Credited Service in which the Member has been credited with one or more Hours
of Service.

The following provisions shall apply to any Member reemployed on or after
January 1, 2006:

(a) Such Member’s benefit under Section 5.1(b) shall be determined based on his
actual Compensation during the period of his resumption of employment and, if
applicable, any period of initial employment on or after January 1, 2006.

 

-48-



--------------------------------------------------------------------------------

(b) If such Member initially commenced employment with a Contributing Company
prior to January 1, 2006 and did not forfeit or receive a distribution of his
prior Accrued Benefit, the Indexation Factor provided by Section 5.1(a)(iii)
shall be applied based on Continuous Service commencing on his reemployment date
and, if applicable, any other period of Continuous Service beginning on or after
January 1, 2006 and completed prior to his initial termination of employment.
Such Member shall be eligible to qualify for early retirement benefits under the
first sentence of Section 5.3, and shall be eligible to elect Option 5 as an
optional form of payment in accordance with Section 6.3(a).

(c) If such Member terminated employment with a Contributing Company on or after
January 1, 2006 and received a distribution of his prior Accrued Benefit, such
Member’s years of Credited Service will be capped at 40 less the number of years
of Credited Service taken into account in determining such prior Accrued
Benefit.

6.7 Direct Rollover Payments

(a) This Section 6.7 applies to distributions made on or after January 1, 1993.
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this subsection, a distributee may elect,
at the time and in the manner prescribed by the Committee, to have any portion
of an eligible rollover distribution paid directly to an eligible retirement
plan specified by the distributee in a direct rollover.

(b) For purposes of this Section 6.7, the following terms shall have the
meanings set forth below:

 

-49-



--------------------------------------------------------------------------------

(i) Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and for distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; and the portion of any
distribution prior to January 1, 2002 that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities).

(ii) Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code (other than an
endowment contract), an annuity plan described in Section 403(a) of the Code, a
qualified trust described in Section 401(a) of the Code, that accepts the
distributee’s eligible rollover distribution. However, in the case of an
eligible rollover distribution to the surviving spouse, an eligible retirement
plan is an individual retirement account or individual retirement annuity.

 

-50-



--------------------------------------------------------------------------------

(iii) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

(iv) Direct rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

Notwithstanding the foregoing, but for distributions made under the Plan after
December 31, 2001, for purposes of the direct rollover provisions of this
Section, an eligible retirement plan shall also mean an annuity contract
described in Section 403(b) of the Code and an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan. The definition of eligible retirement plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the alternate payee under a qualified domestic relation
order, as defined in Section 414(p) of the Code.

ARTICLE VII. Spouse’s Death Benefit.

7.1 In the event of the death of (a) a Member in active service prior to his
retirement and after he has (i) attained age fifty and completed ten years of
Credited Service, (ii) attained age fifty-five, (iii) completed twenty-five
years of Continuous

 

-51-



--------------------------------------------------------------------------------

Service or (iv) reached an age and completed a number of years of Continuous
Service, the sum of which is at least sixty-five, or (b) a Member (A) who
retires on an Early Retirement Date or on or after the Member’s Normal
Retirement Date and (B) whose death occurs prior to the commencement of the
Member’s retirement benefit, a benefit shall be paid to the surviving spouse of
such Member commencing on the required beginning date for such spousal benefit
under Section 401(a)(9) of the Code or such earlier date as may be elected by
the surviving spouse in the manner prescribed by the Committee, provided that
such Member has been legally married to such spouse for at least one year prior
to the Member’s death. The annual amount of such benefit shall be 100% of the
benefit the Member would have received had he retired on the date of death and
elected Option 1(i) of Section 6.3 with the surviving spouse as his beneficiary.
However, no early retirement reduction factor will be applied.

In the event of the death of (a) a Member in active service who has completed
10 years of Continuous Service but before he has attained age 50 or completed
10 years of Credited Service, or (b) a Member who has terminated employment, is
entitled to a vested benefit under Article IX, and dies before payment of such
benefit commences, and such Member is survived by a spouse to whom he has been
legally married for at least one year prior to the Member’s death, a benefit
shall be paid to such spouse commencing on the required beginning date for such
spousal benefit under Section 401(a)(9) of the Code or such earlier date as may
be elected by the surviving spouse in the manner prescribed by the Committee.
The annual amount of such benefit shall be the amount the

 

-52-



--------------------------------------------------------------------------------

spouse would have received under the alternate normal form under Section 6.2 if
the Member’s benefit had commenced on such date.

For purposes of this Section, a Member who is eligible to receive benefits under
the Company’s long-term disability plan or the long-term disability plan of an
affiliate and is accruing Credited Service pursuant to Section 2.3 at the time
of his death shall be treated as a Member in active service.

For purposes of this Article VII, (i) the domestic partner (as such term is
defined in Section 6.3(a)) of a Member who was an Employee at the time of the
Member’s death and who had an hour of Credited Service on or after January 1,
2005, shall be treated as the spouse of the Member and (ii) the Member and such
domestic partner shall be treated as having been legally married for at least
one year prior to the Member’s death if they have met the requirements for
domestic partner status (as defined in Section 6.3(a)) during such one-year
period. Benefits payable to a domestic partner pursuant to this paragraph shall
commence no later than the latest commencement date for such benefits permitted
by Section 401(a)(9) of the Code, even if such date is prior to the Member’s
55th birthday.

7.2 The spouse or domestic partner (as such term is defined in Section 6.3(a))
of a Member who is entitled to receive a benefit pursuant to the first paragraph
of Section 7.1 may elect to receive a lump sum which is the Actuarial Equivalent
of the benefit otherwise payable, calculated using the same factors as are
utilized in Section 5.7.

 

-53-



--------------------------------------------------------------------------------

ARTICLE VIII. Contributions.

8.1 By Contributing Company

(a) Each Contributing Company shall pay to the Trustee the amounts actuarially
required to provide the benefits for its Employees covered under the Plan. No
contribution shall be required of Members. Each contribution by a Contributing
Company is made on the express condition that the contribution is deductible
under Section 404 of the Code.

(b) All expenses of the administration of the Plan shall be borne by the
Contributing Companies, and the Company shall apportion such expenses among the
Contributing Companies.

(c) Forfeitures due to the termination of employment of Members while not
entitled to any benefits under the Plan shall be applied to reduce contributions
of the Contributing Companies in subsequent years.

8.2 No Member Contributions

This Plan does not require or permit Member contributions.

ARTICLE IX. Vesting Upon Termination of Employment.

9.1 Upon Termination After Completion of Five Years of Continuous Service

If the employment of a Member who is an Employee on or after January 1, 1989 is
terminated prior to qualifying for any early or other retirement benefits under
the Plan after he has completed five years of Continuous Service or attained age
55, he shall be entitled to receive a deferred retirement benefit equal to his
Accrued Benefit, payable in accordance with Section 6.1, Section 6.2 or
Section 6.3, whichever is applicable, and

 

-54-



--------------------------------------------------------------------------------

commencing on the Member’s required beginning date under Section 401(a)(9) of
the Code or such earlier date as the Member may elect in the manner prescribed
by the Committee.

In the event of the disposition by the Company or a Subsidiary to an unrelated
purchaser of all or substantially all of the stock or other equity interests in
a Former Affiliate (as such term is defined in Section 4.4) to an unrelated
purchaser or any other employer which is a member of the same controlled group
of corporations as the unrelated purchaser or is a trade or business under
common control with the unrelated purchaser, (and unless related assets and
liabilities of the Plan will be transferred to another defined benefit plan), a
Member employed by such Former Affiliate at the time of such disposition shall
be deemed to have terminated employment for purposes of Article IX if, pursuant
to Section 4.4, the Member could have retired for purposes of Section 4.1 and
4.3 had the Member attained Normal Retirement Age or age fifty-five.

9.2 Early Payment of Vested Benefits

Notwithstanding the above provisions of this Article IX, the Committee upon
receipt of an application for benefits subsequent to the Member’s termination of
employment but prior to his Normal Retirement Age will commence payment of any
benefit payable in accordance with Section 9.1 as of the first day of any month
coinciding with or following the date on which the Member attains age 55 subject
to an actuarial reduction of  1/2 of 1% for each month by which commencement of
benefit precedes the Member’s Normal Retirement Age.

 

-55-



--------------------------------------------------------------------------------

ARTICLE X. Administration of the Plan.

10.1 The Plan shall be administered by a Committee which shall consist of three
members holding the positions set forth in Section 10.2 below, who shall serve
without compensation and hold office solely to the extent that they hold such
positions. The Committee shall also serve as the “Named Fiduciary” within the
meaning of Section 402(a) of ERISA, for other purposes for which it is granted
authority under this Plan.

10.2 A member of the Committee shall be deemed to have been appointed to the
Committee upon assuming a position listed below, and shall be deemed to have
resigned from such position upon termination of employment or assuming a
position not listed below. The job functions conferring automatic membership in
the Committee are the following: (a) the Chief Trust Officer of The Bank of New
York; (b) the Head of Investment Research of The Bank of New York; and (c) the
Head of Benefits Planning of The Bank of New York.

10.3 The Committee, or its Chairman, subject to approval by the Committee, may
appoint a Standing Committee of at least three members who, if they are not
members of the Committee, shall not be Section 16 Persons or other employees
likely to have access to material inside information, and shall delegate in
writing to the Standing Committee such of its own duties as it may determine.
The Standing Committee, if appointed, shall be required to report periodically,
but not less frequently than annually, to the Committee. Appointments to the
Standing Committee shall be made and accepted in writing, and resignations or
removals from the Standing Committee shall be made in writing.

 

-56-



--------------------------------------------------------------------------------

10.4 The Committee shall hold meetings upon such notice, at such places and at
times as it may determine. A majority of the members of the Committee shall
constitute a quorum for the transaction of business. All resolutions or other
action taken by the Committee may be made either by the vote of a majority of
those present at a meeting or in a document signed by all the members at the
time in office without a meeting.

10.5 The members of the Committee shall elect from their number a Chairman,
shall appoint a Secretary who may, but need not, be one of the members of the
Committee, may appoint from their number such committees with such powers as
they shall determine, may authorize one or more of their number or any agent to
execute or deliver any instrument in their behalf, and may employ counsel and
agents and such clerical and medical services as they may require in carrying
out the provisions of the Plan. Subject to the limitations hereof, the Committee
shall from time to time establish rules for the administration of the Plan and
the transaction of its business. The Committee shall also employ an independent
public accountant and an actuary who shall be responsible respectively for
(a) the audit and review of financial statements of the Plan and (b) the
preparation of actuarial statements and material required by ERISA.

10.6 The Committee shall maintain accounts showing the fiscal transactions of
the Plan and shall keep in convenient form such data as may be necessary for
valuations of the assets and liabilities of the Trust Fund. The Committee shall
prepare annually a report showing the assets and liabilities of the Trust Fund
as of the close of the Plan Year and giving a brief account of the operation of
the Plan for such year. The

 

-57-



--------------------------------------------------------------------------------

Committee shall cause to be prepared each year an actuarial report showing the
recommended amount of contributions required to fund the benefits for that year
allocated to show the amount required from each Contributing Company to
adequately fund the benefits for its Employees.

10.7 The Committee shall have authority to interpret the provisions hereof,
correct errors, resolve ambiguities and remedy inconsistencies or omissions. The
determination by the Committee of any disputed questions hereunder shall be
final and conclusive.

10.8 The Company will indemnify and save harmless each member of the Committee
and, if appointed, the Standing Committee, against any cost, expense or
liability, including his attorneys’ fees and any sum paid in settlement of any
claim with the approval of the Company arising out of any act or omission to act
as a member of the Committee or Standing Committee, except for his own willful
misconduct or lack of good faith.

10.9 In case the claim of any Member or beneficiary for benefits under the Plan
is denied, the Committee shall provide within 90 days of receipt of such written
claim (or within 180 days, if special circumstances require an extension of time
and written notice of the extension is given to the Member or beneficiary within
90 days after receiving the claim for benefits), adequate notice in writing to
such claimant, in a manner calculated to be understood by the claimant, setting
forth the specific reasons for such denial. The Committee shall afford a Member
or beneficiary, whose claim for benefits has been denied, 60 days from the date
notice of such denial is delivered or mailed in

 

-58-



--------------------------------------------------------------------------------

which to appeal the decision in writing to the Committee. If the Member or
beneficiary appeals the decision in writing within 60 days, the Committee shall
review the written comments and any submissions of the Member or beneficiary and
render its decision regarding the appeal within 60 days of receipt of such
appeal (or within 120 days, if special circumstances require an extension of
time and written notice of the extension is given to the Member or beneficiary
within 60 days after receiving the claim for benefits).

ARTICLE XI. Management of Trust Fund.

11.1 The funds of the Plan shall be held in the Trust Fund by the Trustee in
accordance with the provisions of the Trust Indenture, and shall be applied to
pay benefits under this Plan. Payments from the Trust Fund shall be made by the
Trustee only upon the direction of the Committee or its appointee.

11.2 All expenses incurred in the administration of the Plan and the Trust Fund
shall be paid from the Trust Fund to the extent not paid by the Company.

11.3 All assets held in the trust of the Prior Plan, including assets held for
the benefit of retired employees and employees who otherwise terminated their
employment while entitled to a benefit under the replaced plan, and their
beneficiaries, shall be transferred to the Trust Fund. The Trustee shall then
make payment from the Trust Fund of benefits to such persons, pursuant to the
terms of the replaced plan. The Trustee shall also make payments from the Trust
Fund of amounts required to be paid under Section 5.6(b) of this Plan.

11.4 No part of the corpus or income of the Trust Fund shall be used for, or
diverted to, purposes other than for the exclusive benefit of Members, spouses
and

 

-59-



--------------------------------------------------------------------------------

beneficiaries of Members entitled to benefits under the Plan (and other persons
entitled to benefits under any Prior Plan) and the payment of the expenses of
administering the Plan and the Trust Fund prior to the satisfaction of all
liabilities with respect to such Members, spouses, beneficiaries (and other
persons). No person shall have any interest in or right to any part of the
corpus or income of the Trust Fund except as and to the extent expressly
provided in the Plan and the Trust Indenture, and except as provided under the
Code and Title IV of ERISA, the Contributing Companies shall have no liability
for the payment of benefits under the Plan.

ARTICLE XII. Transitional Provisions.

12.1 The Plan shall become effective for each Subsidiary at the time designated
in the approval pursuant to Section 1.10 given by the Head of Human Resources of
The Bank of New York. When such approval is given, the Plan shall be deemed to
have become effective for such Subsidiary for all purposes retroactive to the
applicable effective date.

12.2 Any Member whose employment shall terminate under the provisions of a Prior
Plan on or after the Effective Date but before the merger effective date shall
receive the benefit to which he would be entitled under the Plan, appropriately
adjusted to reflect the form of settlement applicable under such Prior Plan.
Upon the request of any such Member made within sixty days after the date of
effectiveness, however, the Committee may, in its discretion, permit the payment
of benefits provided in the Plan, under any optional form of settlement
thereunder. Any such benefit payable

 

-60-



--------------------------------------------------------------------------------

under the Plan for the period preceding the date of effectiveness shall be
reduced by the amounts paid under the provisions of such Prior Plan.

12.3 Any Prior Plan shall remain in effect for purposes of determining benefits
to which its members, whose employment terminated for any reason before the
merger effective date, shall be entitled. Such plan may be amended in respect of
such persons from time to time in accordance with the provisions thereof;
provided, however, that any such amendment shall require the approval of the
Board of Directors of the Company.

ARTICLE XIII. Amendment or Termination of Plan.

13.1 Amendment

The provisions of the Plan may be amended in any respect at any time by the
Board of Directors of the Company provided that no such amendment shall
retroactively reduce the previously Accrued Benefit of any Member or his
beneficiary in violation of Section 411(d)(6) of the Code. Further, no such
amendment shall make it possible for any part of the Trust Fund to be used for
purposes other than for the exclusive benefit of Members, spouses, and
beneficiaries of Members entitled to benefits under the Plan and persons
entitled to benefits under any Prior Plan.

13.2 Termination or Discontinuance of Contributions

(a) Each Contributing Company reserves the right to terminate its participation
in the Plan at any time.

(b) Upon such termination, or any partial termination, of the Plan hereunder,
then, subject to the provisions of Section 13.3, the rights of all affected

 

-61-



--------------------------------------------------------------------------------

Members, spouses, and beneficiaries of Members having an interest in the Trust
Fund at the effective date of such termination or partial termination, accrued
to the date of such termination or partial termination, shall be nonforfeitable;
and the Committee shall allocate the assets of the Plan available to provide
benefits among such Members, spouses and beneficiaries of Members, to the extent
funded, in the manner prescribed by Section 4044 of ERISA (or corresponding
provision of any subsequent applicable law in effect at the time).
Notwithstanding the preceding sentence, Members’ claims will be limited to plan
assets and, if greater, amounts guaranteed by the Pension Benefit Guaranty
Corporation. After such allocation has been made, any residual assets of the
Plan may be distributed to the Company if all liabilities of the Plan to
Members, spouses and beneficiaries of Members have been satisfied and the
distribution does not contravene any applicable provision of law.

13.3 Certain Termination Restrictions

(a) Notwithstanding any other provisions contained in the Plan, in the event of
the termination of the Plan, the retirement benefit of (i) each Member who is a
highly compensated employee, as defined in Section 414(q) of the Code, in the
Plan Year in which the Plan is terminated, and (ii) each Member who was a highly
compensated employee during (A) the Plan Year in which the Member retired or
otherwise terminated employment with a Contributing Company or (B) any Plan Year
ending on or after his attainment of age 55, shall be limited so that such
retirement benefit is nondiscriminatory under Section 401(a)(4) of the Code.

 

-62-



--------------------------------------------------------------------------------

(b) Notwithstanding any other provisions contained in the Plan, the annual
retirement benefit which may be paid to any Member in any Plan Year who (i) is a
highly compensated employee, as defined in Section 414(q) of the Code, for such
Plan Year or (ii) was a highly compensated employee during (A) the Plan Year in
which the Member retired or otherwise terminated employment with a Contributing
Company or Affiliate (B) any Plan Year ending on or after his attainment of
age 55 shall be limited to an amount equal to the payments that would be made on
behalf of the Member under a straight life annuity which is the Actuarial
Equivalent of the Accrued Benefit and other benefits to which the Member is
entitled under the Plan. The restrictions of this paragraph shall only be
applicable if the Member is in the group of 25 highly compensated employees with
the greatest total compensation in the current or any prior Plan Year. In
addition, the restrictions of this paragraph shall not apply if

(1) after payment to such Member of all retirement benefits payable to the
Member under the Plan, the value of the Plan’s assets equals or exceeds
110 percent of the value of the Plan’s current liabilities within the meaning of
Section 412(l)(7) of the Code;

(2) the present value of all retirement benefits payable to the Member under the
Plan is less than one percent of the value of the Plan’s current liabilities (as
determined prior to the distribution of the Member’s benefits);

(3) the present value of all retirement benefits payable to the Member under the
Plan does not exceed $5,000;

 

-63-



--------------------------------------------------------------------------------

(4) the Member ceases to be in the group of 25 highly compensated employees
described in the preceding sentence;

(5) the Member (A) enters into an agreement with the Committee, in a form
satisfactory to the Committee, which provides for the repayment of amounts
received in excess of such restrictions and (B) adequately secures such
repayment obligation, in accordance with Internal Revenue Service Ruling 92-76,
through the pledge of an individual retirement account, the establishment of an
escrow account or by posting a bond from an insurance company or a letter of
credit from a bank; or

(6) the Plan has terminated and all Members have received distributions of their
Accrued Benefits under the Plan.

The provisions of this Section are intended to comply with the requirements of
Section 1.401(a)(4)-5(b) of the Income Tax Regulations and shall cease to be
applicable without the need for Plan amendment if the Internal Revenue Service
determines that such provisions are not necessary to prevent the prohibited
discrimination that may occur in the event of an early termination of the Plan.

13.4 Consolidations, Mergers or Transfers of Assets

In the case of any merger or consolidation with, or transfer of Plan assets or
liabilities to, any other plan, each Member shall have a benefit in the
resulting successor or transferee plan (determined as if such plan had
terminated immediately after such transaction), that shall be equal to or
greater than the benefit he would have been entitled

 

-64-



--------------------------------------------------------------------------------

to receive immediately before such transaction under the plan in which he was
then a member if such plan had then terminated.

ARTICLE XIV. Miscellaneous.

14.1 The establishment of the Plan shall not be considered as a contract or
consideration for employment, nor shall it interfere with the right of any
Contributing Company to discharge any Employee or treat him without regard to
the existence of the Plan.

14.2 Except as otherwise required by law (including a qualified domestic
relations order as defined in Section 414(p) of the Code), no benefit hereunder
shall in any manner or to any extent be assignable or transferable by the
Member, his spouse or his beneficiary, or subject to attachment, garnishment or
other legal process.

14.3 Wherever used in this instrument, a masculine pronoun shall be deemed to
include the masculine and feminine gender, and a singular word shall be deemed
to include the singular and plural, in all cases where the context so requires.

14.4 All questions pertaining to the construction, regulation, validity and
effect of the provisions of the Plan shall be determined in accordance with the
laws of the United States and to the extent not superseded by such laws in
accordance with the laws of the State of New York.

14.5 Notwithstanding any provision of the Plan to the contrary, effective
December 12, 1994, benefits and service credit with respect to qualified
military service will be provided in accordance with Section 414(u) of the Code.

 

-65-



--------------------------------------------------------------------------------

ARTICLE XV. Top-Heavy Provisions.

15.1 Top-Heavy Rules

With respect to any Plan Year in which the Plan is a Top-Heavy Plan, the special
rules regarding the vesting of benefits upon termination of employment and the
minimum Accrued Benefit as described under this Article XV shall apply,
notwithstanding any provision of the Plan to the contrary.

15.2 Vesting Upon Termination of Employment

If a Member’s employment is terminated subsequent to the completion of 3 years
of Continuous Service (or attainment of age 55, if earlier), the Member shall be
fully (100%) vested as to his Accrued Benefit.

15.3 Minimum Accrued Benefit

As of the end of any Plan Year as of which the Plan is a Top-Heavy Plan, the
Accrued Benefit of each Member who is not a Key-Employee shall not be less than
the product of (a) and (b) below:

(a) 2% multiplied by the Member’s Years of Service with the employer (not
greater than 20%),

(b) the Member’s Average Compensation in the Testing Period.

Notwithstanding the foregoing, this Section 15.3 shall not be applicable for any
Plan Year in which a Member receives the minimum required contribution from a
Contributing Company under the Profit-Sharing Plan or another defined
contribution plan maintained by the Company or any Affiliate.

 

-66-



--------------------------------------------------------------------------------

15.4 Top-Heavy Plan

The Plan shall be treated as a Top-Heavy Plan with respect to a Plan Year if the
Aggregation Group is a Top-Heavy Group.

15.5 Top-Heavy Group

The Aggregation Group shall be treated as a Top-Heavy Group with respect to a
Plan Year if, as of the Determination Date, the sum of (i) the present value of
the cumulative accrued benefits for Key Employees who are Members under the Plan
and any other defined benefit pension plan in the Aggregation Group, and
(ii) the aggregate of the accounts of Key Employees under each defined
contribution plan (as defined in Section 414(i) of the Code) in the Aggregation
Group, exceeds 60% of the sum of the present value of accrued benefits and the
value of accounts for Key Employees and Non-Key Employees under each Qualified
Plan in the Aggregation Group.

In determining the present value of accrued benefits and the aggregate value of
accounts there shall be included any distributions made from the Qualified Plan
with respect to the Key Employee or Non-Key Employee during the five-year period
ending on the Determination Date and there shall be excluded the present value
of accrued benefits and the value of accounts with respect to a Key Employee or
Non Key Employee who has not received any Compensation from the Company at any
time during the five-year period ending on the Determination Date.

15.6 Definitions

(a) “Aggregation Group” means each Qualified Plan in which one or more Key
Employees are participants, each Qualified Plan that enables a Qualified Plan

 

-67-



--------------------------------------------------------------------------------

in which one or more Key Employees are participants to satisfy the requirements
of Section 401(a)(4) or Section 410 of the Code, and each other Qualified Plan
that the Company designates as part of the Aggregation Group, provided that the
resulting Aggregation Group satisfies the requirements of Section 401(a)(4) and
Section 410 of the Code.

(b) “Average Compensation in the Testing Period” means a Member’s average
compensation (within the meaning of Section 415(c)(3) of the Code) for the
5 consecutive Plan Years during which the Member had the greatest aggregate
compensation; provided, however, only Plan Years which constitute Years of
Service while this Plan is top heavy shall be taken into account.

(c) “Determination Date” means for any Plan Year the last day of the preceding
Plan Year.

(d) “Key Employee” means any Employee or former Employee any Employee or former
Employee (and the beneficiaries of such Employee) who at any time during the
Plan Year containing the Determination Date or any of the preceding four Plan
Years was (i) an officer of the Company or any Affiliate if such individual’s
annual compensation exceeds 50% of the dollar limitation under
Section 415(b)(1)(A) of the Code, (ii) an owner (or considered an owner under
Section 318 of the Code) of both more than an  1/2 percent interest as well as
one of the ten largest interests in the Company or any Affiliate if such
individual’s annual compensation exceeds 100% of the dollar limitation under
Section 415(c)(1)(A) of the Code, (iii) a five-percent owner of the Company or
any Affiliate, or (iv) a one-percent owner of the Company or any Affiliate

 

-68-



--------------------------------------------------------------------------------

who has an annual compensation of more than $150,000. “Annual compensation”
means compensation as defined in Section 415(c)(3) of the Code, and for all Plan
Years includes amounts contributed by the Company or any Affiliate pursuant to a
salary reduction agreement which are excludable from the employee’s gross income
under Sections 125, 132(f)(4) (for Plan Years beginning on or after January 1,
2001), 402(e)(3), 402(h) or 403(b) of the Code. The determination period is the
Plan Year containing the Determination Date and the four preceding Plan Years.
The determination of who is a Key Employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

(e) “Non-Key Employee” means any Employee who is not a Key Employee.

(f) “Qualified Plan” means any plan maintained by the Company or a Subsidiary,
Contributing Company or other Affiliate which satisfies the qualification
requirements of Section 401(a) of the Code.

15.7 Modification of Top-Heavy Rules

(a) This Section shall apply for purposes of determining whether the Plan is a
top-heavy plan under Section 416(g) of the Code for Plan Years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefits
requirements of Section 416(c) of the Code for such years. This Section 15.7
amends the previous Sections of this Article XV.

 

-69-



--------------------------------------------------------------------------------

(b) Determination of top-heavy status.

(i) “Key Employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was an officer of the Company having annual compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), a 5-percent owner of the Company or any
Affiliates, or a 1-percent owner of the Company or its Affiliates having annual
compensation of more than $150,000. For this purpose, “annual compensation”
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with
Section 416(i)(l) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

(ii) This Section 15.7(ii) shall apply for purposes of determining the present
values of accrued benefits and the amounts of account balances of Employees as
of the Determination Date.

(A) The present values of accrued benefits and the amounts of account balances
of an Employee as of the Determination Date shall be increased by the
distributions made with respect to the Employee under the Plan and any plan
aggregated with the Plan under Section 416(g)(2) of the Code during the 1-year
period ending on the Determination Date. The preceding sentence shall also apply
to distributions under a

 

-70-



--------------------------------------------------------------------------------

terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.”

(B) The accrued benefits and accounts of any individual who has not performed
services for the Company or any Affiliate during the 1-year period ending on the
Determination Date shall not be taken into account.

 

-71-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, The Bank of New York Company, Inc. has caused this document
to be executed, on its behalf, this 21st day of December, 2006.

 

The Bank of New York Company, Inc. By:   /s/ Thomas A. Renyi   Name:    Thomas
A. Renyi   Title:    Chairman and Chief Executive Officer

 

-72-



--------------------------------------------------------------------------------

Retirement Plan of The Bank of New York Company, Inc.

Table A - Actuarial Equivalent Basis (Section 1.2)

 

Plan Document Section

  

Mortality

  

Interest Rate

  

Purpose/Notes

Section 4.4

   UP84    Interest rate as specified in Section 4.4    Effect of Certain
Dispositions

Sections 5.1(c), 5.4 (with regard to adjusting the 415 limit for Options 3 and 5
in Section 6.3), 5.7, 6.3 (Options 3 and 5), 7.2

   The applicable mortality table prescribed by the Secretary of the Treasury
(or a delegate thereof) pursuant to Section 417(e)(3)(A) of the Code    The
applicable interest rate as specified by the Secretary of the Treasury (or a
delegate thereof) pursuant to Section 417(e)(3)(A) of the Code for the prior
calendar month preceding the first day of the month during which the payment is
made.   

Interest Rate Changes Monthly; Used for:

•     ESOP Offset,

•     Lump Sum Option,

•     Social Security Leveling Options,

•     Lump Sum Death Benefit to Spouse of a Member

Conversions of normal form of payment to Option 5 are based on rounded ages.
Participants born on the 15th day or earlier in a month are assumed to be born
on the first day of that month.

Sections 5.4 (with regard to adjusting the 415 limit for Options 1 and 2 in
Section 6.3), 5.5, 6.2(a), 6.3 (Options 1 and 2), 13.3, Article XV

   UP84    8.5%   

Used for:

•     All J&S Options,

•     All Certain and Life Options,

•     Domestic Partner Benefits (other than for Lump Sum determination),

•     Adjustment for Life Expectancy in QDRO Calculations,

•     Top-Heavy Testing,

•     Any Other Plan Purpose for Which Factors are not Specified

Conversions of normal form of payment to Options 1 and 2 are based on actual age
(years and months). Participants born on the 15th day or earlier in a month are
assumed to be born on the first day of that month.



--------------------------------------------------------------------------------

APPENDIX I

ARTICLE I. Highland National Members.

1.1 The provisions of this Article I shall apply only to Members who are
employed as of May 3, 1982 at the branch offices located at (i) 25 Quaker
Avenue, Cornwall, New York, (ii) 20 Front Street, Port Jervis, New York and
(iii) One Grant Plaza, Port Jervis, New York, and become employees of Highland
National Bank of Newburgh (“Highland National”) as a result of the sale of such
branch offices by the Company to Highland National on such date. For purposes of
Article I, such Members shall be referred to as Highland National Members.

1.2 For all purposes of the Plan, except as set forth under the following
provisions of this Article I, service by a Highland National Member with
Highland National shall constitute service with a Contributing Company.

1.3 Notwithstanding any provision of the Plan to the contrary, a Highland
National Member shall accrue Continuous Service, but not Credited Service, under
the Plan for his service with Highland National.

ARTICLE II. Union State Members.

2.1 The provisions of this Article II shall apply only to Members who are
employed as of January 17, 1983 at the branch offices located at (i) One
Broadway, Haverstraw, New York, (ii) Route 9-W & Railroad Road, Haverstraw, New
York, (iii) 45 Kennedy Drive, Spring Valley, New York and (iv) 115 South Main
Street, New City, New York, and become employees of Union State Bank located in
Nanuet, New



--------------------------------------------------------------------------------

York (“Union State”), as a result of the sale of such branch offices by the
Company to Union State on such date. For purposes of Article II, such Members
shall be referred to as Union State Members.

2.2 For all purposes of the Plan, except as set forth under the following
provision of this Article II, service by a Union State Member with Union State
shall constitute service with a Contributing Company.

2.3 Notwithstanding any provision of the Plan to the contrary, a Union State
Member shall accrue Continuous Service, but not Credited Service, under the Plan
for his service with Union State.

ARTICLE III. Schenectady Members.

3.1 The provisions of this Article III shall apply only to Members who are
employed as of January 1, 1984 at the branch offices subject to the purchase
agreement between the Company and The Schenectady Trust Company (“Schenectady”)
and become employees of Schenectady (or a subsidiary) as a result of such sale
on January 1, 1984. For purposes of this Article III, such Members shall be
referred to as Schenectady Members.

3.2 For all purposes of the Plan, except as set forth under the following
provision of this Article III, service by a Schenectady Member with Schenectady
(or a subsidiary) shall constitute service with a Contributing Company.

3.3 Notwithstanding any provision of the Plan to the contrary, a Schenectady
Member shall accrue Continuous Service, but not Credited Service, under the Plan
for his service with Schenectady (or a subsidiary).

 

I-2



--------------------------------------------------------------------------------

ARTICLE IV. Key Banks Members; Community Bank Members.

4.1 The provisions of this Article IV shall apply only to Members who, as a
result of the sale of certain branch offices by the Company to Key Banks, Inc.,
located in Albany, New York (“Key Banks”), and in accordance with the terms of
the purchase agreement covering such sale, become employees of Key Banks (or a
subsidiary) on the closing date of the sale on account of their employment at
such branch offices as of the closing date, including Members who subsequently
become employees of Community Bank Systems, Inc. (“Community Bank”), or a
subsidiary, on or about June 30, 1984, pursuant to a purchase agreement between
Key Banks and Community Bank. For purposes of Article IV, such Members shall be
referred to as Key Banks Members or Community Bank Members, as appropriate.

4.2 For all purposes of the Plan, except as set forth under the following
provision of this Article IV, service by a Key Banks Member with Key Banks (or a
subsidiary) or by a Community Bank Member with Community Bank (or a subsidiary)
shall constitute service with a Contributing Company.

4.3 Notwithstanding any provision of the Plan to the contrary, a Key Banks
Member shall accrue Continuous Service, but not Credited Service, under the Plan
for his service with Key Banks (or a subsidiary) and a Community Bank Member
shall accrue Continuous Service, but not Credited Service, under the Plan for
his service with Community Bank (or a subsidiary).

 

I-3



--------------------------------------------------------------------------------

ARTICLE V. Norstar Members.

5.1 The provisions of this Article V shall apply only to Members who, as a
result of the sale of certain branch offices by the Company to Norstar
Bancorp, Inc. (“Norstar”), and in accordance with the terms of the purchase
agreement covering such sale, become employees of Norstar (or a subsidiary) on
the closing date of the sale on account of their employment at such branch
offices as of the closing date. For purposes of Article V, such Members shall be
referred to as Norstar Members.

5.2 For all purposes of the Plan, except as set forth under the following
provision of this Article V, service by a Norstar Member with Norstar (or a
subsidiary) shall constitute service with a Contributing Company.

5.3 Notwithstanding any provision of the Plan to the contrary, a Norstar Member
shall accrue Continuous Service, but not Credited Service, under the Plan for
his service with Norstar (or a subsidiary).

ARTICLE VI. Irving Retirement Plan Members.

6.1 The provisions of this Article VI shall apply to Members who were members of
the Retirement Plan of Irving Bank Corporation and Affiliated Companies (the
“Irving Retirement Plan”) on December 31, 1992. For purposes of this Article VI,
such Members shall be referred to as Irving Retirement Plan Members.

6.2 The Irving Retirement Plan was merged into the Plan, effective as of
December 31, 1992. Each Irving Retirement Plan Member shall become a Member in
this Plan as of January 1, 1993.

 

I-4



--------------------------------------------------------------------------------

6.3 The Accrued Benefit of an Irving Retirement Plan Member shall be equal to
the sum of (i) the annual amount, if any, of the normal retirement benefit
payable as of such Member’s Normal Retirement Date determined in accordance with
the provisions of Section 5.1 of the Plan, and (ii) the retirement income
payable to such Member on his normal retirement date under the terms of the
Irving Retirement Plan as of December 31, 1992.

6.4 The Compensation of an Irving Retirement Plan Member for years beginning
prior to January 1, 1993 shall be taken into account for purposes of determining
such Member’s Average Final Compensation under this Plan, as if the Continuous
Service of an Irving Retirement Plan Member was also considered to be Credited
Service.

6.5 Irving Retirement Plan Members who, as of December 31, 1992, are receiving
benefits under the Company’s long-term disability plan, shall accrue Credited
Service under Section 2.3 of this Plan after December 31, 1992 only if they had
not attained age 60 as of December 31, 1992.

6.6 The service of an Irving Retirement Plan Member with Irving Bank Corporation
and its subsidiaries shall be included in the Continuous Service of such Member,
but such service shall not be counted in determining the Member’s Credited
Service.

6.7 The Accrued Benefit of an Irving Retirement Plan Member who as of
December 31, 1992 had (i) retired or terminated employment and (ii) had not
commenced payment of benefits under the Irving Retirement Plan shall be payable
in accordance with the forms of retirement income provided under the Irving
Retirement

 

I-5



--------------------------------------------------------------------------------

Plan. If payment of the Accrued Benefit of an Irving Retirement Plan Member had
commenced as of December 31, 1992, payment thereof shall continue in the form
provided under the Irving Retirement Plan.

6.8 For purposes of Section 9.2 of the Plan, the actuarial reduction shall apply
to each month by which commencement of benefits precedes such Member’s
attainment of age 65 with respect to the portion of the Accrued Benefit of an
Irving Retirement Plan Member equal to the retirement income payable to such
Member on his normal retirement date under the terms of the Irving Retirement
Plan as of December 31, 1992. The amount of such actuarial reduction shall be
5/9 of 1% for each of the first 60 months, and 5/18 of 1% for each of the next
60 months, preceding the Member’s 65th birthday. In the event of a disposition
referred to in Section 4.4 of the Plan, the first sentence of this Section shall
be applied by substituting “age 60” for “age 65” with respect to a Member
employed by the Former Affiliate.

ARTICLE VII. National Community Bank Retirement Plan Members.

7.1 The provisions of this Article VII shall apply, effective August 11, 1994,
to Members who were members of the Retirement Plan of National Community Bank of
New Jersey (the “National Community Bank Retirement Plan”) on August 10, 1994.
For purposes of Article VII, such Members shall be referred to as National
Community Bank Retirement Plan Members.

 

I-6



--------------------------------------------------------------------------------

7.2 The National Community Bank Retirement Plan was merged into the Plan,
effective as of August 11, 1994. Each National Community Bank Retirement Plan
Member shall become a Member in this Plan as of August 11, 1994.

7.3 In no event will the Accrued Benefit of a National Community Bank Retirement
Plan Member be less than the Member’s accrued benefit under the terms of the
National Community Bank Retirement Plan as of August 10, 1994 (referred to
hereinafter as the “Frozen NCB Benefit”).

7.4 If a National Community Bank Retirement Plan Member as of August 10, 1994
had (i) retired or terminated employment and (ii) not commenced to receive
payment of his Frozen NCB Benefit, (A) such Member’s Accrued Benefit shall be
equal to the Member’s Frozen NCB Benefit and (B) if such Member’s Accrued
Benefit commences to be paid before the Member attains age 65, it shall be
reduced for each month by which commencement of benefits precedes the Member’s
attainment of age 65 in accordance with the terms of the National Community Bank
Retirement Plan as of August 10, 1994.

7.5 The Frozen NCB Benefit of a National Community Bank Retirement Plan Member
who as of August 10, 1994 had (i) retired or terminated employment and (ii) not
commenced payment of benefits under the National Community Bank Retirement Plan
shall be payable in accordance with the forms of payment provided under the
National Community Bank Retirement Plan. If payment of the Frozen NCB Benefit of
a National Community Bank Retirement Plan Member had commenced as of

 

I-7



--------------------------------------------------------------------------------

August 10, 1994, payment thereof shall continue in the form in effect under the
National Community Bank Retirement Plan.

7.6 If the Accrued Benefit of a National Community Bank Retirement Plan Member
who had not retired or terminated employment as of August 10, 1994 commences to
be paid before such Member attains age 65, the amount of the retirement benefit
payable to the Member shall be equal to the greater of (i) the Member’s Accrued
Benefit under the Plan, reduced pursuant to Section 5.3 or Section 9.2, as
appropriate, and (ii) the Member’s Frozen NCB Benefit, reduced for each month by
which commencement of benefits precedes the Member’s attainment of age 65 in
accordance with the terms of the National Community Bank Retirement Plan as of
August 10, 1994.

ARTICLE VIII. Putnam Trust Company Retirement Plan Members.

8.1 The provisions of this Article VIII shall apply to Members who were members
of the Retirement Plan for Employees of The Putnam Trust Company of Greenwich
(the “Putnam Trust Company Retirement Plan”) on October 31, 1995. For purposes
of this Article VIII, such Members shall be referred to as Putnam Trust Company
Retirement Plan Members.

8.2 The Putnam Trust Company Retirement Plan was merged into the Plan, effective
as of November 1, 1995. Each Putnam Trust Company Retirement Plan Member shall
become a Member in this Plan as of November 1, 1995.

8.3 In no event will the Accrued Benefit of a Putnam Trust Company Retirement
Plan Member be less than the sum of (i) the Member’s accrued benefit under

 

I-8



--------------------------------------------------------------------------------

the terms of the Putnam Trust Company Retirement Plan as of October 31, 1995
(referred to hereinafter as the “Frozen Putnam Trust Company Benefit”) and
(ii) the Member’s Accrued Benefit under the Plan determined by excluding all
service with Putnam Trust Company and its predecessors prior to the date Putnam
Trust Company became a Subsidiary.

8.4 If a Putnam Trust Company Retirement Plan Member as of October 31, 1995 had
(i) retired or terminated employment and (ii) not commenced to receive payment
of his Frozen Putnam Trust Company Benefit, (A) such Member’s Accrued Benefit
shall be equal to the Member’s Frozen Putnam Trust Company Benefit and (B) if
such Member’s Accrued Benefit commences to be paid before the Member attains
age 65, it shall be reduced for each month by which commencement of benefits
precedes the Member’s attainment of age 65 in accordance with the terms of the
Putnam Trust Company Retirement Plan as of October 31, 1995.

8.5 The Frozen Putnam Trust Company Benefit of a Putnam Trust Company Retirement
Plan Member who as of October 31, 1995 had (i) retired or terminated employment
and (ii) not commenced payment of benefits under the Putnam Trust Company
Retirement Plan shall be payable in accordance with the forms of payment
provided under the Putnam Trust Company Retirement Plan. If payment of the
Frozen Putnam Trust Company Benefit of a Putnam Trust Company Retirement Plan
Member had commenced as of October 31, 1995, payment thereof shall continue in
the form in effect under the Putnam Trust Company Retirement Plan.

 

I-9



--------------------------------------------------------------------------------

8.6 If the Accrued Benefit of a Putnam Trust Company Retirement Plan Member who
had not retired or terminated employment as of October 31, 1995 commences to be
paid before such Member attains age 65, the amount of the retirement benefit
payable to the Member shall be equal to the greater of (i) the Member’s Accrued
Benefit under the Plan, reduced pursuant to Section 5.3 or Section 9.2 of the
Plan, as appropriate, and (ii) the sum of (A) the Member’s Frozen Putnam Trust
Company Benefit, reduced for each month by which commencement of benefits
precedes the Member’s attainment of age 65 in accordance with the terms of the
Putnam Trust Company Retirement Plan as of October 31, 1995 and (B) the Member’s
Accrued Benefit under the Plan determined by excluding all service with Putnam
Trust Company and its predecessors prior to the date Putnam Trust Company became
a Subsidiary, reduced pursuant to Section 5.3 or Section 9.2 of the Plan, as
appropriate.

ARTICLE IX. Certain LITCO Retirement Plan Members.

9.1 The provisions of this Article IX shall apply to Members who were members of
the Employees’ Retirement Plan of Long Island Trust Company, N.A. (the “LITCO
Retirement Plan”) and retire or terminate employment under this Plan after
December 31, 1994. For purposes of Article IX, such Members shall be referred to
as LITCO Retirement Plan Members.

9.2 The Accrued Benefit of a LITCO Retirement Plan Member shall be equal to the
sum of (i) the annual amount, if any, of the normal retirement benefit payable
as of such Member’s Normal Retirement Date determined in accordance with the
provisions of Section 5.1 of the Plan, and (ii) the retirement income payable to
such

 

I-10



--------------------------------------------------------------------------------

Member on his normal retirement date under the terms of the LITCO Retirement
Plan as of February 13, 1987 (the date of the merger of the LITCO Retirement
Plan into this Plan).

9.3 The service of a LITCO Retirement Plan Member with Long Island Trust
Company, N.A. and its predecessors shall be included in the Continuous Service
of such Member, but such service shall not be counted in determining the
Member’s Credited Service.

For purposes of Section 9.2 of the Plan, the actuarial reduction shall apply to
each month by which commencement of benefits precedes such Member’s attainment
of age 65 with respect to the portion of the Accrued Benefit of a LITCO
Retirement Plan Member equal to the retirement income payable to such Member on
his normal retirement date under the terms of the LITCO Retirement Plan as of
February 13, 1987. The amount of such actuarial reduction shall be determined in
accordance with the terms of the LITCO Retirement Plan as of February 13, 1987.

 

I-11



--------------------------------------------------------------------------------

APPENDIX II

ARTICLE I. Special Retirement Window.

1.1. The Accrued Benefit of each Eligible Member (as defined in Section 1.2 of
this Appendix) who retires on April 1, 1989 and has then attained age 55 and
completed ten years of Continuous Service shall be computed by adding five years
of Continuous Service to the years of Continuous Service completed by the
Member. In addition, for purposes of determining the amount of the retirement
benefit payable to such Member, his age as of his retirement date shall be
deemed to be increased by five. Furthermore, the provisions of this
Section shall also be applicable to the benefit accrued by such Member under the
LITCO Retirement Plan (as defined in Section 16.2).

1.2. For purposes of this Article, an “Eligible Member” means a Member who
(i) is an active Employee, (ii) is temporarily absent with the approval of the
Committee, or (iii) ceased active service on account of becoming mentally or
physically incapacitated and continues to be treated as a Member pursuant to
Section 2.3 of the Plan. In addition, for purposes of this Article, “LITCO
Retirement Plan” means the Employees’ Retirement Plan of Long Island Trust
Company, N.A., which was replaced by, and merged into, the Plan.

ARTICLE II. Benefit Increase to Pensioners.

2.1. Members who retired (or died in service) prior to January 1, 1985 and who
are receiving monthly pension benefits (or whose spouses are receiving death



--------------------------------------------------------------------------------

benefits) shall have such benefits increased, effective with the benefit payable
as of January 1, 1987, in accordance with the following table:

 

Year of Retirement

(or Death in Service

if Entitled to Death Benefit)

   Percentage Increase

1984

   3

1983

   4

1982

   6

1981

   9

1980

   15

1979 & prior

   24

Notwithstanding anything contained herein to the contrary, the minimum increase
in monthly pension benefits to persons entitled to benefits under this Article
shall not be less than $10.

2.2. Members who retired (or died in service) prior to January 1, 1991 and who
are receiving monthly pension benefits (or whose spouses are receiving death
benefits) shall have such benefits increased, effective with the benefit payable
as of May 1, 1997, in accordance with the following table:

 

Year of Retirement

(or Death in Service

if Entitled to Death Benefit)

   Percentage Increase

1986 – 1990

   5

1985 & prior

   10

Notwithstanding anything contained herein to the contrary, the minimum increase
in monthly pension benefits to persons entitled to benefits under this Article
shall not be less than $10.

 

II-2



--------------------------------------------------------------------------------

2.3. The provisions of this Article II shall also apply to former Empire Trust
Company employees who retired prior to the merger with The Bank of New York in
1967. In addition, the monthly pension benefits being paid to such employees
directly by The Bank of New York as of January 1, 1979 shall, effective with the
benefit payable as of January 1, 1980, be funded in and payable from the trust
fund to such employees.

ARTICLE III. 2002 Enhanced Retirement Benefit.

3.1. Effective February 25, 2002, the Accrued Benefit of each Special Member (as
defined below (i) whose employment is terminated without Cause by the Company or
any of its subsidiaries (or is notified of such termination without Cause)
between February 25, 2002 and July 31, 2002 or (ii) whose employment was
terminated on or after October 16, 2001 and with respect to whom employment
charges or litigation filed against the Company or any of its subsidiaries are
pending as of July 31, 2002, shall be computed by adding three years of
Continuous Service to the years of Continuous Service completed by the Special
Member. In addition, for purposes of determining the amount of the retirement
benefit payable to such Special Member, his age as of his termination date shall
be deemed to be increased by three. Notwithstanding the foregoing, the Special
Member must execute a general waiver and release in the form and manner
prescribed by the Company to be entitled to the additional three years of
Continuous Service and three years of age provided in this section.

3.2. For purposes of this Article, a “Special Member” means a Member who (i) is
an active Employee or is temporarily absent with the approval of the Retirement
Plan Committee and (ii) has completed five years of Continuous Service (or

 

II-3



--------------------------------------------------------------------------------

is otherwise fully vested under the Plan) and (iii) attains age 52 on or prior
to the date of the Member’s termination of employment.

3.3. For purposes of this Article, “Cause” means the Special Member’s having
(a) breached any fiduciary duties to the Company or any of its subsidiaries,
(b) failed in a willful and continued manner to substantially perform his duties
and responsibilities after a demand for substantial performance is delivered to
the Special Member by a direct supervisor or any more senior executive, which
specifically identifies the manner in which the direct supervisor or executive
believes that the Special Member has not substantially performed his duties,
(c) been convicted of, or has entered a plea of guilty or nolo contendere to, a
felony or lesser crime or offense (other than a minor traffic offense), or
(d) violated the Company’s Code of Conduct (or successor rules governing the
conduct of the Company’s employees) making the Special Member subject to
dismissal pursuant to the standards set forth therein.

 

II-4